Exhibit 10.1

Execution Version

Published CUSIP No. 759705AA2

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of April 9, 2009

among

RENAISSANCERE HOLDINGS LTD.

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

BANK OF AMERICA, N.A.,

as LC Issuer,

CITIBANK, N.A.,

as Syndication Agent,

BARCLAYS BANK PLC

THE BANK OF NEW YORK MELLON

and

WACHOVIA BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

BANK OF AMERICA, N.A.,

as Administrative Agent for the Lenders

and

BANC OF AMERICA SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page

ARTICLE I.       DEFINITIONS

   1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Interpretive Provisions    21

SECTION 1.3

   Accounting Principles    22

SECTION 1.4

   Rounding    22

SECTION 1.5

   Exchange Rates; Currency Equivalents    22

SECTION 1.6

   Times of Day    23

SECTION 1.7

   Letter of Credit Amounts    23

ARTICLE II.      AMOUNT AND TERMS OF COMMITMENT

   23

SECTION 2.1

   Revolving Loan Commitment    23

SECTION 2.2

   Borrowings, Conversions and Continuations of Loans    23

SECTION 2.3

   Payments    25

SECTION 2.4

   Termination or Reduction of Commitments    25

SECTION 2.5

   Interest    26

SECTION 2.6

   Fees    26

SECTION 2.7

   Computation of Fees and Interest    28

SECTION 2.8

   Evidence of Debt    28

SECTION 2.9

   Payments Generally; Administrative Agent’s Clawback    28

SECTION 2.10

   Sharing of Payments by Lenders    30

SECTION 2.11

   Increase of Commitments    31

ARTICLE III.     LETTERS OF CREDIT

   32

SECTION 3.1

   Letter of Credit Procedures    32

SECTION 3.2

   Drawings and Reimbursements; Funding of Participations    35

SECTION 3.3

   Repayment of Participations    37

SECTION 3.4

   Obligations Absolute    37

SECTION 3.5

   Role of LC Issuer    38

SECTION 3.6

   Cash Collateral    39

SECTION 3.7

   Applicability of ISP and UCP    40

SECTION 3.8

   Fronting Fee and Documentary and Processing Charges
Payable to LC Issuer    40

SECTION 3.9

   Conflict with Issuer Documents    40

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

          Page

SECTION 3.10

   Letters of Credit Issued for Subsidiaries    40

SECTION 3.11

   Substitute LC Issuer    40

SECTION 3.12

   Cash Collateral for LC Issuer    41

ARTICLE IV.    TAXES, YIELD PROTECTION AND ILLEGALITY

   41

SECTION 4.1

   Taxes    41

SECTION 4.2

   Illegality    45

SECTION 4.3

   Inability to Determine Rates    46

SECTION 4.4

   Increased Costs; Reserves on Eurodollar Rate Loans    46

SECTION 4.5

   Compensation for Losses    48

SECTION 4.6

   Mitigation Obligations; Replacement of Lenders    49

SECTION 4.7

   Survival    49

ARTICLE V.    REPRESENTATIONS AND WARRANTIES

   49

SECTION 5.1

   Due Organization, Authorization, etc    49

SECTION 5.2

   Statutory Financial Statements    50

SECTION 5.3

   GAAP Financial Statements    50

SECTION 5.4

   Litigation and Contingent Liabilities    51

SECTION 5.5

   ERISA    51

SECTION 5.6

   Investment Company Act    52

SECTION 5.7

   Regulations U and X    52

SECTION 5.8

   Proceeds    52

SECTION 5.9

   Insurance    52

SECTION 5.10

   Ownership of Properties    52

SECTION 5.11

   Accuracy of Information    53

SECTION 5.12

   Subsidiaries    53

SECTION 5.13

   Insurance Licenses    53

SECTION 5.14

   Taxes    53

SECTION 5.15

   Securities Laws    54

SECTION 5.16

   Compliance with Laws    54

SECTION 5.17

   Bermuda Law    54

ARTICLE VI.    AFFIRMATIVE COVENANTS

   55

SECTION 6.1

   Reports, Certificates and Other Information    55

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 6.2

   Corporate Existence; Foreign Qualification    59

SECTION 6.3

   Books, Records and Inspections    59

SECTION 6.4

   Insurance    60

SECTION 6.5

   Taxes and Liabilities    60

SECTION 6.6

   Employee Benefit Plans    60

SECTION 6.7

   Compliance with Laws    60

SECTION 6.8

   Maintenance of Permits    60

SECTION 6.9

   Conduct of Business    60

ARTICLE VII.    NEGATIVE COVENANTS

   60

SECTION 7.1

   Debt to Capital Ratio    61

SECTION 7.2

   Net Worth    61

SECTION 7.3

   Mergers, Consolidations and Sales    61

SECTION 7.4

   Regulations U and X    62

SECTION 7.5

   Other Agreements    62

SECTION 7.6

   Transactions with Affiliates    62

SECTION 7.7

   Liens    62

SECTION 7.8

   Restrictions On Negative Pledge Agreements    63

SECTION 7.9

   No Amendment of Certain Documents    64

SECTION 7.10

   Dividends, Etc.    64

SECTION 7.11

   Investments in DaVinci Entities    64

SECTION 7.12

   Investments in the ROIHL Entities    64

ARTICLE VIII.    EVENTS OF DEFAULT AND THEIR EFFECT

   65

SECTION 8.1

   Events of Default    65

SECTION 8.2

   Remedies Upon Event of Default    67

SECTION 8.3

   Application of Funds    67

SECTION 8.4

   LC Collateral Account    68

ARTICLE IX.     CONDITIONS

   69

SECTION 9.1

   Conditions to Occurrence of the Amendment Effective Date    69

SECTION 9.2

   Conditions to All Borrowings    70

ARTICLE X.    THE ADMINISTRATIVE AGENT

   71

SECTION 10.1

   Appointment and Authority    71

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 10.2

   Rights as a Lender    71

SECTION 10.3

   Exculpatory Provisions    71

SECTION 10.4

   Reliance by Administrative Agent    72

SECTION 10.5

   Delegation of Duties    72

SECTION 10.6

   Resignation of Administrative Agent    73

SECTION 10.7

   Non-Reliance on Administrative Agent and Other Lenders    73

SECTION 10.8

   No Other Duties, Etc    74

SECTION 10.9

   Administrative Agent May File Proofs of Claim    74

SECTION 10.10

   Syndication Agent; Other Titles    74

ARTICLE XI.    MISCELLANEOUS

   75

SECTION 11.1

   Amendments and Waivers    75

SECTION 11.2

   Notices; Effectiveness; Electronic Communication    76

SECTION 11.3

   No Waiver; Cumulative Remedies; Enforcement    78

SECTION 11.4

   Expenses; Indemnity; Damage Waiver    78

SECTION 11.5

   Payments Set Aside    80

SECTION 11.6

   Successors and Assigns    81

SECTION 11.7

   Treatment of Certain Information; Confidentiality    84

SECTION 11.8

   Right of Setoff    85

SECTION 11.9

   Interest Rate Limitation    85

SECTION 11.10

   Counterparts; Integration; Effectiveness    86

SECTION 11.11

   Survival of Representations and Warranties    86

SECTION 11.12

   Severability    86

SECTION 11.13

   Replacement of Lenders    86

SECTION 11.14

   Governing Law; Jurisdiction; Etc    87

SECTION 11.15

   WAIVER OF JURY TRIAL    88

SECTION 11.16

   No Advisory or Fiduciary Responsibility    88

SECTION 11.17

   Electronic Execution of Assignments and Certain Other Documents    89

SECTION 11.18

   USA PATRIOT Act    89

SECTION 11.19

   Judgment Currency    89

SECTION 11.20

   Entire Agreement    90

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE   1.2

   Pricing Grid   

SCHEDULE   2.1

   Commitments   

SCHEDULE   5.2

   SAP Exceptions   

SCHEDULE   5.3

   Adverse Changes   

SCHEDULE   5.4

   Litigation and Contingent Liabilities   

SCHEDULE   5.12

   Subsidiaries   

SCHEDULE   5.14

   Taxes   

SCHEDULE   7.7

   Liens   

SCHEDULE   11.2

   Addresses   

EXHIBIT A     Loan Notice

  

EXHIBIT B     Form of Compliance Certificate

  

EXHIBIT C     Form of Assignment and Assumption

  

EXHIBIT D     Form of Administrative Questionnaire

  

EXHIBIT E     Form of Note

  

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 9, 2009, is
entered into by and among RenaissanceRe Holdings Ltd., a Bermuda company (the
“Borrower”), various financial institutions which are parties hereto (the
“Lenders”) and Bank of America, N.A., as letter of credit issuers and Bank of
America, N.A., as administrative agent for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent, Deutsche Bank AG New York
Branch as letter of credit issuer (the “Original LC Issuer”), and various
financial institutions party thereto (the “Original Lenders”) entered into that
certain Second Amended and Restated Credit Agreement dated as of August 6, 2004
(as amended or modified and in effect immediately prior to the Amendment
Effective Date, the “Existing Credit Agreement”) whereby the Original Lenders
agreed to make loans to the Borrower and the Original LC Issuer agreed to issue
(and the Original Lenders agreed to participate in) certain letters of credit;

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement on the terms and conditions set forth in this
Agreement to establish, among other things, the terms and conditions under which
the Lenders will make loans to the Borrower for general corporate purposes and
certain financial institutions will issue (and the Lenders will participate in)
letters of credit;

WHEREAS, it is the intention of the Borrower, the Lenders and the Administrative
Agent that this Agreement and the Loan Documents executed in connection herewith
shall not effect the novation of the obligations of the Borrower under the
Existing Credit Agreement but be merely a restatement and, where applicable, an
amendment of and substitution for the terms governing such obligations
hereinafter;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

Administrative Agent means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

Administrative Agent’s Office means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, its account as set forth on
Schedule 11.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.



--------------------------------------------------------------------------------

Administrative Questionnaire means an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

Affiliate means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

Agent Fee Letter means the letter agreement, dated February 18, 2009, among the
Borrower, the Administrative Agent and Banc of America Securities LLC.

Aggregate Commitments means the Commitments of all the Lenders.

Agreement means this Third Amended and Restated Credit Agreement.

Alternative Currency means each of Euro, Sterling and Australian Dollars.

Alternative Currency Equivalent means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
LC Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

Amendment Effective Date means the date on which the conditions precedent for
the effectiveness of this Agreement specified in Section 9.1 shall be met.

Annual Statement means the annual financial statement of an Insurance Subsidiary
as required to be filed with the applicable Governmental Authority of such
Insurance Subsidiary’s domicile, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.

Applicable LC Fee Rate means the rate set forth opposite “LC Fee Rate” on the
Pricing Grid for the applicable Pricing Level.

Applicable Margin means (a) in the case of Eurodollar Rate Loans, the rate set
forth opposite “Eurodollar Rate” on the Pricing Grid for the applicable Pricing
Level and (b) in the case of Base Rate Loans, 0%.

Applicable Non-Use Fee Rate means the rate set forth opposite the “Non-Use Fee
Rate” on the Pricing Grid for the applicable Pricing Level.

Applicable Percentage means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of a LC Issuer to make LC Credit
Extensions have been terminated pursuant to Section 8.2 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.1 or in

 

2



--------------------------------------------------------------------------------

the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

Applicable Time means, with respect to any payments in any Alternative Currency,
the local time in the place of settlement for such Alternative Currency as may
be determined by the Administrative Agent or the applicable LC Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

Applicable Utilization Fee Rate means the rate set forth opposite “Utilization
Fee Rate” on the Pricing Grid for the applicable Pricing Level and applicable
utilization amount.

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arrangers means each of Banc of America Securities LLC and Citigroup Global
Markets Inc., in their respective capacities as joint lead arrangers and joint
book managers.

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

Australian Dollars means the lawful currency of Australia.

Bank of America means Bank of America, N.A., a national banking association.

Base Rate means for any day a fluctuating rate per annum equal to the highest
of: (a) the Federal Funds Rate plus  1/2 of 1%; (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
as its “prime rate” and (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 1%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

Base Rate Loan means a Loan that bears interest based on the Base Rate.

Borrower has the meaning specified in the Preamble.

Borrower Materials has the meaning specified in Section 6.1.

 

3



--------------------------------------------------------------------------------

Borrower Net Worth means, as of any date of determination, the consolidated
shareholders’ equity of the Borrower and its Subsidiaries calculated in
accordance with GAAP.

Borrower Swap means any Swap Contract entered into between the Borrower and
Renaissance Re for the purpose of providing capital to Renaissance Re with
respect to catastrophic risks.

Borrowing means a borrowing hereunder consisting of Loans of the same Type made
to the Borrower on the same day by the Lenders under Article II, and, other than
in the case of Base Rate Loans, having the same Interest Period.

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or
(except in determining applicable rates hereunder) Hamilton, Bermuda, New York,
New York and, if the applicable Business Day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are carried on in
the London interbank market. Each Lender located in Bermuda shall provide the
Administrative Agent with a list of Bermuda banking holidays thirty (30) days
prior to each January 1.

Capitalized Lease means, as to any Person, any lease which is or should be
capitalized on the balance sheet of such Person in accordance with GAAP,
together with any other lease which is in substance a financing lease, including
any lease under which (a) such Person has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date the lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder.

Cash Collateralize has the meaning specified in Section 3.6(d).

Catastrophe Bond means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by the Borrower for
the sole purpose of investing in Debt of the type described in clause (a),
which, in the case of Catastrophe Bonds purchased by the Borrower or any of its
Subsidiaries, are purchased in accordance with its customary reinsurance
underwriting procedures.

Change in Control shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower
occurs; (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of the Borrower that represent 51% or more of the combined
voting power of the Borrower’s then outstanding securities; or (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new
directors whose nomination by or appointment to the Board of Directors or whose

 

4



--------------------------------------------------------------------------------

nomination by the stockholders of the Borrower was approved by a vote of the
directors of the Borrower then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously approved by the Board of Directors) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office.

Change in Law means the occurrence, after the Amendment Effective Date, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

Code means the Internal Revenue Code of 1986.

Commitment means, as to any Lender, the commitment of such Lender to make Loans
to the Borrower and to participate in or, in the case of a LC Issuer, to issue,
Letters of Credit for the account of the Borrower and its Subsidiaries pursuant
to Section 2.1 in an amount not to exceed the amount set forth on Schedule 2.1
(as such amount may be adjusted under Section 2.4, Section 2.11 or as a result
of one or more assignments under Section 11.6).

Commitment Termination Date means the earliest to occur of (a) March 31, 2010 or
(b) the date on which any Commitment Termination Event occurs.

Commitment Termination Event means (a) the occurrence of a Default or Event of
Default described in Section 8.1(e) or (b) the occurrence and continuance of any
other Event of Default and either (i) the Obligations are declared to be due and
payable pursuant to Section 8.2, or (ii) in the absence of such declaration, the
Administrative Agent, acting at the direction of the Required Lenders, gives
notice to the Borrower that the Aggregate Commitments have been terminated.

Compliance Certificate means a certificate substantially in the form of Exhibit
B but with such changes as the Administrative Agent may from time to time
reasonably request for purposes of monitoring the Borrower’s compliance
herewith.

Consolidated Debt means the consolidated Debt of the Borrower and its
Subsidiaries, including the principal amount of the Loans and the LC
Obligations.

Contractual Obligation means, relative to any Person, any obligation, commitment
or undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject.

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

Credit Extension means any Borrowing or any LC Credit Extension.

 

5



--------------------------------------------------------------------------------

Debt means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including any such obligation issued by such Person that qualify as
Catastrophe Bonds described in clause (a) of the definition thereof net of any
escrow established (whether directly or to secure any letter of credit issued to
back such Catastrophe Bonds) in connection with such Catastrophe Bonds); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations in respect of letters of credit which
have been drawn but not reimbursed by the Person for whose account such letter
of credit was issued, and bankers’ acceptances issued for the account of such
Person; (d) all obligations in respect of Capitalized Leases of such Person;
(e) the Swap Termination Value in respect of Swap Contracts of such Person;
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse (it being understood, however, that if recourse is limited to such
property, the amount of such Debt shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); (h) any Debt of another Person secured by a Lien on any
assets of such first Person, whether or not such Debt is assumed by such first
Person (it being understood that if such Person has not assumed or otherwise
become personally liable for any such Debt, the amount of the Debt of such
Person in connection therewith shall be limited to the lesser of the face amount
of such Debt and the fair market value of all property of such Person securing
such Debt); (i) any Debt of a partnership in which such Person is a general
partner unless such Debt is nonrecourse to such Person; (j) any capital stock or
other equity interests issued by such Person that has a mandatory redemption
date that may or will occur on or prior to the Commitment Termination Date; and
(k) all Guarantees of such Person in respect of any of the foregoing (including
in respect of the Joint Venture LC) provided that, notwithstanding anything to
the contrary contained herein, Debt shall not include, (w) issued, but undrawn,
letters of credit which have been issued to reinsurance cedents in the ordinary
course of business, (x) unsecured current liabilities incurred in the ordinary
course of business and paid within 90 days after the due date (unless contested
diligently in good faith by appropriate proceedings and, if requested by the
Administrative Agent, reserved against in conformity with GAAP) other than
liabilities that are for money borrowed or are evidenced by bonds, debentures,
notes or other similar instruments (except as described in clauses (w) or
(x) above), (y) any obligations of such Person under any Reinsurance Agreement,
Primary Policy, Industry Loss Warranty or Borrower Swap, or (z) any Net Worth
Maintenance Agreement.

Debt to Capital Ratio means the ratio of (a) Consolidated Debt to (b) the sum of
Borrower Net Worth plus Consolidated Debt.

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

 

6



--------------------------------------------------------------------------------

Default Rate means when used with respect to (a) a Base Rate Loan, an interest
rate equal to the Base Rate plus any Applicable Margin plus 2% per annum, (b) a
Eurodollar Rate Loan, an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Eurodollar Loan plus 2% per
annum, (c) Letter of Credit Fees, a rate equal to the Applicable LC Fee Rate
plus 2% per annum and (d) any Obligation not covered in clauses (a), (b) or
(c) above, an interest rate equal to the Base Rate plus any Applicable Margin
plus 2% per annum.

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans or participations in LC Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency.

Department has the meaning specified in Section 5.2.

Dollar(s) and the sign “$” means lawful money of the United States of America.

Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable LC Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 11.6(b)(iii), (v), and (vi) (subject to such consents, if any, as
may be required under Section 11.6(b)(iii)).

EMU means the economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.

EMU Legislation means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

ERISA means the Employee Retirement Income Security Act of 1974.

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in

 

7



--------------------------------------------------------------------------------

Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

Euro and EUR mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

Eurodollar Rate means, for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

Eurodollar Rate Loan means a Loan that bears interest based on the Eurodollar
Rate.

Event of Default means any of the events described in Section 8.1.

Excluded Taxes means, with respect to the Administrative Agent, any Lender, any
LC Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction described
in clause (a), (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 4.1(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 11.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or

 

8



--------------------------------------------------------------------------------

inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 4.1(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 4.1(a)(ii) or (iii).
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of the Borrower to any Lender hereunder or under any other
Loan Document, provided that such Lender shall have complied with
Section 4.1(e)(i).

Executive Officer means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary and, solely for purposes of notices given pursuant to Article II or
Article III, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by an Executive Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Executive
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

Existing Credit Agreement has the meaning specified in the recitals.

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

Financial Strength Rating means (a) the financial strength rating given to
Renaissance Re by A.M. Best Company or (b) in the event that A.M. Best Company
ceases to exist or to issue financial strength ratings generally, the equivalent
financial strength rating given to Renaissance Re by S&P.

Fiscal Quarter means any quarter of a Fiscal Year.

Fiscal Year means any period of twelve consecutive calendar months ending on the
last day of December.

Foreign Lender means, with respect to the Borrower, any Lender that is organized
under the Laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes (including such a Lender when acting in the capacity
of a LC Issuer). For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Plan has the meaning specified in Section 5.5(c).

 

9



--------------------------------------------------------------------------------

FRB means the Board of Governors of the Federal Reserve System of the United
States.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guarantee means, as to any Person, (without duplication) any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Debt or other obligation of the payment or performance of such Indebtedness
or other obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) Lien on
any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such Debt to
obtain any such Lien); provided, however, that obligations of the Borrower or
any of its Subsidiaries under Primary Policies, Reinsurance Agreements, Industry
Loss Warranties or any Borrower Swap which are entered into in the ordinary
course of business (including security posted to secure obligations thereunder)
shall not be deemed to be a Guarantee for the purposes of this Agreement. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

10



--------------------------------------------------------------------------------

Impacted Lender means (a) a Defaulting Lender or (b) a Lender as to which a LC
Issuer has a good faith belief that (i) such Lender has defaulted in fulfilling
its obligations under one or more other syndicated credit facilities or (ii) an
entity that Controls such Lender has been deemed insolvent or become the subject
of a proceeding under any Debtor Relief Law.

Indemnified Taxes means Taxes other than Excluded Taxes.

Indemnitees has the meaning specified in Section 11.4(b).

Industry Loss Warranty means an agreement, whether in the form of a reinsurance
agreement or a Swap Contract or other similar agreement entered into by any
Insurance Subsidiary in accordance with its customary insurance or reinsurance
underwriting procedures, which creates a payment obligation arising from an
industry-wide loss relating to a catastrophe, weather or other similar risk.

Information has the meaning specified in Section 11.7.

Insurance Code means, with respect to any Insurance Subsidiary, the Insurance
Code or Law of such Insurance Subsidiary’s domicile and any successor statute of
similar import, together with the regulations thereunder or otherwise modified
and in effect from time to time. References to sections of the Insurance Code
shall be construed to also refer to successor sections.

Insurance-Linked Securities Fund means a pooled investment vehicle formed or
organized by a Non-Insurance Subsidiary (i) which is not licensed by a
Governmental Authority to engage in the insurance business by issuing Primary
Policies or entering into Reinsurance Agreements or Industry Loss Warranties,
(ii) which is managed by a Non-Insurance Subsidiary, (iii) which invests in any
or all of the following: bonds and other securities, repurchase agreements, Swap
Contracts and other arrangements related to insurance, reinsurance and weather,
energy and related commodity derivatives transactions including Industry Loss
Warranties or collateralized reinsurance contracts and (iv) the ownership or
profit interests in which may be held by institutional investors and/or one or
more Non-Insurance Subsidiaries.

Insurance Policies means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries, for its own account to insure against its
own liability and property loss (including casualty, liability and workers’
compensation insurance), other than Retrocession Agreements.

Insurance Subsidiary means any Subsidiary of the Borrower which is licensed by
any Governmental Authority to engage in the insurance business by issuing
Primary Policies or entering into Reinsurance Agreements.

Interest Payment Date means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and, as to any Base Rate Loan, the
last Business Day of each calendar quarter and the Commitment Termination Date.

Interest Period means as to any Eurodollar Rate Loan, the period commencing on
the Borrowing Date of such Loan or on the date on which the Loan is converted
into or continued as

 

11



--------------------------------------------------------------------------------

a Eurodollar Rate Loan, and ending on the date one, two or three months
thereafter as selected by the Borrower in its Loan Notice;

provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period for any Loan shall extend beyond the scheduled
Commitment Termination Date.

Invested Assets means cash, cash equivalents, short term investments,
investments held for sale, any other assets which are treated as investments
under GAAP and shares of RIHL.

IRS means the United States Internal Revenue Service.

ISP means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

Issuer Documents means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the applicable LC Issuer and the Borrower in respect of such Letter of
Credit.

Joint Venture means Top Layer Reinsurance Ltd.

Joint Venture LC means the $37,500,000 Letter of Credit Facility dated June 13,
2008 between Renaissance Re and Deutsche Bank AG New York Branch in connection
with the investment in the Joint Venture.

Laws means, in respect of any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case applicable to such Person and whether or not having the
force of law.

 

12



--------------------------------------------------------------------------------

LC Advance means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.
All LC Advances shall be denominated in Dollars.

LC Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All LC Borrowings shall be denominated in Dollars.

LC Collateral Account has the meaning specified in Section 3.6.

LC Credit Extension means the issuance of a Letter of Credit, the issuance of an
amendment to any Letter of Credit which increases the stated amount thereof or
the extension of any expiry date of any Letter of Credit.

LC Expiration Date means March 31, 2011.

LC Issuer means Bank of America and any other Person that may become the issuer
of Letters of Credit hereunder pursuant to Section 3.11 or 11.6(g).

LC Obligations means, at any time, the sum, without duplication, of (a) the
Dollar Equivalent of the aggregate undrawn stated amount of all outstanding
Letters of Credit plus (b) the aggregate unpaid amount of all Unreimbursed
Amounts, including LC Borrowings, after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts. For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.7. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

Lenders has the meaning specified in the Preamble.

Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

Letter of Credit means any standby letter of credit issued hereunder. Letters of
Credit may be issued in Dollars or in an Alternative Currency.

Letter of Credit Application means a Letter of Credit Application in the form
then used by the applicable LC Issuer for standby letters of credit (with
appropriate adjustments to indicate that any letter of credit issued thereunder
is to be issued pursuant to, and subject to the terms and conditions of, this
Agreement).

Letter of Credit Fee has the meaning assigned in Section 2.6(d).

 

13



--------------------------------------------------------------------------------

Letter of Credit Sublimit means $150,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

Lien means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

Lloyd’s means Lloyd’s of London or members of its syndicate.

Loan means a revolving loan by a Lender to the Borrower under Article II, and
may be a Base Rate Loan or a Eurodollar Rate Loan (each, a “Type” of Loan).

Loan Documents means this Agreement, the Agent Fee Letter, each Letter of Credit
Application and all other agreements, instruments, certificates, documents,
schedules or other written indicia delivered by the Borrower or any of its
Subsidiaries in connection with any of the foregoing.

Loan Notice means a notice of a (a) Borrowing, (b) conversion of Loans from one
Type to the other, or (c) continuation of Eurodollar Rate Loans, pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit A.

Margin Stock means “margin stock” as such term is defined in Regulation U or X
of the FRB.

Material Adverse Effect means, the occurrence of an event (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which has or could reasonably be expected to have a materially
adverse effect on:

(a) the assets, business, financial condition or operations of the Borrower and
its Subsidiaries taken as a whole; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Loan Documents; or

(c) the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document that by its terms purports to bind the Borrower.

Material Insurance Subsidiary means an Insurance Subsidiary which is also a
Material Subsidiary.

Material Subsidiary means (a) Renaissance Re and (b) each other Subsidiary of
the Borrower that either (i) as of the end of the most recently completed Fiscal
Year of the Borrower for which audited financial statements are available, has
assets that exceed 10% of the total consolidated assets of the Borrower and all
its Subsidiaries as of the last day of such period or

 

14



--------------------------------------------------------------------------------

(ii) for the most recently completed Fiscal Year of the Borrower for which
audited financial statements are available, has revenues that exceed 10% of the
consolidated revenue of the Borrower and all of its Subsidiaries for such
period.

Minimum Borrower Net Worth has the meaning specified in Section 7.2(a).

Minimum Renaissance Re Net Worth has the meaning specified in Section 7.2(b).

Moody’s means Moody’s Investors Service, Inc.

Monthly Reporting Certificate means a certificate, substantially in the form of
the Compliance Certificate provided that the financial information included
therein and on which the financial covenants are calculated shall be based on
the most recent month-end interim financial statements.

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

Net Worth Increase Certificate has the meaning specified in Section 6.1(f)(v).

Net Worth Maintenance Agreement means net worth maintenance agreements entered
into by the Borrower or any of its Subsidiaries with respect to a wholly-owned
Insurance Subsidiary which are required either by the Governmental Authority
regulating such Insurance Subsidiary or a rating agency providing a rating for
such Insurance Subsidiary provided such agreements are in favor of either such
Insurance Subsidiary or the Governmental Authority regulating such Insurance
Subsidiary or beneficiaries of the policies issued by such Insurance Subsidiary.

Non-Insurance Subsidiary means any Subsidiary of the Borrower (i) that is not an
Insurance Subsidiary, (ii) does not own directly or indirectly any outstanding
shares or other equity interests of any Insurance Subsidiary and (iii) the
outstanding shares or other equity interests of which are not owned directly or
indirectly by an Insurance Subsidiary.

Non-Insurance Sub LC Sublimit means $75,000,000. The Non-Insurance Sub LC
Sublimit is part of, and not in addition to, the Letter of Credit Sublimit and
Aggregate Commitments.

Note means a promissory note made by a Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit E.

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under

 

15



--------------------------------------------------------------------------------

any Debtor Relief Laws naming the Borrower as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

Ordinary Course Litigation has the meaning specified in Section 5.4.

Organization Documents means, (a) with respect to any company or corporation,
the certificate or articles of incorporation and the by laws (or equivalent of
comparable constitutive documents with respect to any non-U.S. jurisdiction),
any certificate of determination or instrument relating to the rights of
preferred shareholders of such company or corporation and any shareholder rights
agreement; (b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

Original Lenders has the meaning specified in the recitals.

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

Overnight Rate means, for any day, the greater of (i) the Federal Funds Rate and
(ii) an overnight rate determined by the Administrative Agent or the applicable
LC Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

Participants has the meaning specified in Section 11.6(d).

Participating Member State means each state so described in any EMU Legislation.

PBGC means the Pension Benefit Guaranty Corporation.

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

Permitted Investment means, at any time:

(a) any evidence of Debt issued or guaranteed by the United States Government;

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

 

16



--------------------------------------------------------------------------------

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P, P-1 by Moody’s or D-2 by FitchIBCA, or

(ii) any Lender (or its holding company);

(c) investments in money market funds that invest solely in Permitted
Investments described in clauses (a) and (b); and

(d) investments in short-term asset management accounts offered by any Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the Laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

Platform has the meaning specified in Section 6.1.

Pricing Grid means the Pricing Grid set forth on Schedule 1.2.

Pricing Level means the Pricing Level on the Pricing Grid which is applicable
from time to time and in accordance with Section 2.5(d).

Primary Policies means any insurance policies issued by an Insurance Subsidiary.

Public Lender has the meaning specified in Section 6.1.

Register has the meaning specified in Section 11.6(c).

Regulator means (a) with respect to Bermuda, the Bermuda Monetary Authority and
(b) with respect to any other jurisdiction, the similar Governmental Authority
in the applicable jurisdiction.

Reinsurance Agreements means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

Renaissance Re means Renaissance Reinsurance Ltd., a Bermuda company and
wholly-owned Subsidiary of the Borrower.

 

17



--------------------------------------------------------------------------------

Renaissance Re Net Worth means the consolidated shareholders’ equity of
Renaissance Re and its Subsidiaries calculated in accordance with GAAP.

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.

Required Borrower Net Worth has the meaning specified in Section 7.2(a).

Required Lenders means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligations of the LC Issuers to make LC Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in LC Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

Required Rating means a Financial Strength Rating of “A-” or higher.

Required Renaissance Re Net Worth has the meaning specified in Section 7.2(b).

Requirements of Law for any Person means the Organization Documents of such
Person and any Law or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

Restricted Period means (a) the date that the Borrower Net Worth is below the
Required Borrower Net Worth but not less than the Minimum Borrower Net Worth and
ending on the date the Required Borrower Net Worth is met or (b) the date that
the Renaissance Re Net Worth drops below the Required Renaissance Re Net Worth
but is equal to or greater than the Minimum Renaissance Re Net Worth and ending
on the date that the Renaissance Re Net Worth is equal to or greater than the
Required Renaissance Re Net Worth.

Retrocession Agreements means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

Revaluation Date means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by a LC Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or a LC Issuer shall determine or
the Required Lenders shall require.

RIHL means Renaissance Investment Holdings Ltd.

 

18



--------------------------------------------------------------------------------

ROIHL means Renaissance Other Investments Holdings Ltd.

ROIHL II means Renaissance Other Investments Holdings II Ltd.

ROIHL III means Renaissance Other Investments Holdings III Ltd.

ROIHL Entities means ROIHL, ROIHL II and ROIHL III.

Same Day Funds means (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the applicable LC Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

SAP means, as to each Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the Regulator in such Insurance Subsidiary’s domicile
for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Subsidiary.

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

S&P/Moody’s Rating means the unsecured senior, non-credit enhanced, long term
debt rating of the Borrower as determined from time to time by S&P and/or
Moody’s. In the event of a single split rating, the higher rating will apply and
in the event of a double (or more) split rating, one Pricing Level below the
higher rating will apply. If at any time no senior unsecured long term debt
rating shall be assigned, Pricing Level I shall apply.

SPV Restrictions means restrictions on a Person’s ability to pay dividends,
redeem stock, make distributions, sell, transfer, dispose of or grant liens on
its assets, incur debt, and other limitations on such Person’s ability to
conduct business which are imposed by third parties who have invested in or
otherwise provided capital to such Person to ensure that such Person’s assets
are used solely to collateralize and make payments under reinsurance or
retrocession agreements (or other insurance or reinsurance arrangements
containing similar return of capital provisions) issued by such Person and, upon
termination of such agreements or arrangements, to return funds to such
investors.

Spot Rate for a currency means the rate determined by the Administrative Agent
or the applicable LC Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 9:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such LC Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such LC Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such LC Issuer may use such spot rate quoted on the date as of which

 

19



--------------------------------------------------------------------------------

the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

Sterling and £ mean the lawful currency of the United Kingdom.

Statutory Financial Statements has the meaning specified in Section 5.2.

Subsidiary means a Person of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares or other equity interests as have at the time
of any determination hereunder more than 50% of the ordinary voting power.
Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower; provided, however, that neither DaVinciRe Holdings Ltd. nor DaVinci
Reinsurance Ltd. shall be deemed to be a Subsidiary of the Borrower.

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by, a long form
confirmation or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities thereunder and (c) all other agreements or
arrangements designed to protect such Person against catastrophic events,
fluctuations in interest rates or currency exchange rates; provided that the
term “Swap Contract” shall not include any Retrocession Agreement or Catastrophe
Bond or Industry Loss Warranty.

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Outstandings means as of any date of calculation, the sum of (a) the
aggregate outstanding principal amount of all Loans after giving effect to any
Borrowings and prepayments

 

20



--------------------------------------------------------------------------------

or repayments of such Loans occurring on such date; plus (b) the Dollar
Equivalent amount of the aggregate outstanding amount of all LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

Trigger Default means (a) an Event of Default under Section 7.1 [Debt to Capital
Ratio], Section 7.2 [Borrower Net Worth/Renaissance Re Net Worth],
Section 8.1(a) [Non-Payment of Loan] or Section 8.1(b) [Non-Payment of Interest,
Fees, etc.] or (b) a Default or Event of Default under Section 8.1(e)
[Bankruptcy, Insolvency, etc.].

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

United States and U.S. mean the United States of America.

Unreimbursed Amount has the meaning specified in Section 3.2(a).

SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

21



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Loan Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 6.1 shall be adjusted
so that DaVinciRe Holdings Ltd. and DaVinci Reinsurance Ltd. shall be accounted
for under the equity method rather than consolidated as Subsidiaries. When used
in this Agreement, the term “financial statements” shall include the notes and
schedules thereto. In addition, when used herein, the terms “best knowledge of”
or “to the best knowledge of” any Person shall mean matters within the actual
knowledge of such Person (or an Executive Officer or general partner of such
Person) or which should have been known by such Person after reasonable inquiry.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable LC Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of LC Credit Extensions and Total Outstandings
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements required to be delivered
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable LC Issuer, as
applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable LC Issuer, as
applicable.

 

22



--------------------------------------------------------------------------------

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to San Francisco time (daylight or standard, as
applicable).

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

AMOUNT AND TERMS OF COMMITMENT

SECTION 2.1 Revolving Loan Commitment. Upon and subject to the terms and
conditions hereof, (a) each of the Lenders severally and for itself agrees to
make revolving loans in Dollars to the Borrower (collectively called the “Loans”
and individually called a “Loan”) from time to time on any Business Day during
the period from the Amendment Effective Date to the Commitment Termination Date,
in such Lender’s Applicable Percentage of such aggregate amounts as the Borrower
may from time to time request from all Lenders, provided that the aggregate
principal amount of all Loans which all Lenders shall be committed to have
outstanding at any one time shall not exceed an amount equal to (i) the
Aggregate Commitments minus (ii) the LC Obligations; and (b) each LC Issuer
agrees to issue Letters of Credit in Dollars or an Alternative Currency from
time to time on any Business Day during the period from the Amendment Effective
Date to the Commitment Termination Date and, as more fully set forth in
Section 3.1, each Lender agrees to purchase a risk participation in such Letter
of Credit, provided that (x) the aggregate LC Obligations shall not at any time
exceed the lesser of (i) the Letter of Credit Sublimit or (ii) an amount equal
to (A) the Aggregate Commitments minus (B) the aggregate amount of all
outstanding Loans and (y) Letters of Credit issued for the account of
Subsidiaries which are not Insurance Subsidiaries shall not exceed the
Non-Insurance Sub LC Sublimit. In no event shall any Lender be required or
permitted to make any Credit Extension if, immediately after giving effect to
such Credit Extension and the application of the proceeds thereof to the extent
applied to the repayment of any outstanding Obligations, the Lender’s Credit
Extensions would exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.1, prepay under Section 2.3 and
reborrow under this Section 2.1.

SECTION 2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
9:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans denominated to Base Rate Loans and (ii) on the

 

23



--------------------------------------------------------------------------------

requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.2(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by an Executive Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Subject
to Section 3.2, each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 12:00 p.m., on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 9.2 the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. No Loans may be requested as, converted to or continued as Eurodollar Rate
Loans after acceleration or, without the consent of the Required Lenders, during
the existence of a Trigger Default.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Base Rate.

 

24



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

SECTION 2.3 Payments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 9:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Dollars and (B) on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 4.5. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

(b) The Borrower shall repay to the Lenders on the Commitment Termination Date
the aggregate principal amount of the Loans and shall repay or Cash
Collateralize the LC Obligations outstanding on such date.

(c) The Borrower shall, immediately upon any acceleration of the maturity date
of the Obligations pursuant to Section 8.2, repay the aggregate principal amount
of the Loans and repay or fully Cash Collateralize (in accordance with
Section 3.6) the LC Obligations outstanding on such date.

SECTION 2.4 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 9:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $500,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of
the Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the

 

25



--------------------------------------------------------------------------------

Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

SECTION 2.5 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin, if any.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and, to the extent permitted by applicable Law, after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

(c) Any change in the Applicable Margin, Applicable Non-Use Fee Rate, Applicable
LC Fee Rate or Applicable Utilization Fee Rate resulting from a change in the
S&P/Moody’s Rating shall be effective as of the effective date of the change in
the S&P/Moody’s Rating. The Borrower agrees promptly upon any change in the
S&P/Moody’s Rating to inform the Administrative Agent thereof.

(d) Notwithstanding clause (a) of this Section, after acceleration and, at the
election of the Required Lenders while any Trigger Default exists, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by Law) on all Obligations at the applicable Default Rate,
provided, however, that, on and after the expiration of any Interest Period
applicable to any Eurodollar Rate Loan outstanding on the date of occurrence of
an acceleration or, unless the Required Lenders otherwise agree, a Trigger
Default, such Eurodollar Rate Loan shall automatically be converted to a Base
Rate Loan which bears interest at the Default Rate applicable to Base Rate
Loans.

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any Law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by applicable Law.

SECTION 2.6 Fees.

(a) Agency Fees. The Borrower shall pay fees to the Administrative Agent, for
the Administrative Agent’s own account, as required by the Agent Fee Letter.

 

26



--------------------------------------------------------------------------------

(b) Non-Use Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a non-use
fee equal to the Applicable Non-Use Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the Total Outstandings. The non-use fee
shall accrue on such amount from the Amendment Effective Date to the Commitment
Termination Date, including at any time during which one or more of the
conditions in Article IX is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Amendment Effective Date,
and on the Commitment Termination Date. The non-use fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Non-Use Fee
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Non-Use Rate separately for each period during such
quarter that such Applicable Non-Use Rate was in effect.

(c) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
utilization fee equal to the Applicable Utilization Fee Rate times the Total
Outstandings on each day that the Total Outstandings exceed 33% of the actual
daily amount of the Aggregate Commitments then in effect (or, if terminated, in
effect immediately prior to such termination). The utilization fee, if any,
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Amendment Effective Date and ending on the date on which the
Total Outstandings no longer exceed 33% of the actual daily amount of the
Aggregate Commitments then in effect (or, if terminated, in effect immediately
prior to such termination). The utilization fee shall be calculated quarterly in
arrears at all times until the later of (i) the Commitment Termination Date and
(ii) the date on which no Obligations are outstanding hereunder. If there is any
change in the Applicable Utilization Fee Rate during any quarter, the daily
amount shall be computed and multiplied by the Applicable Utilization Fee Rate
for each period during which such Applicable Utilization Fee Rate was in effect.

(d) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender a letter of credit fee (the “Letter of Credit
Fee”) for each Letter of Credit requested by the Borrower in an amount per annum
equal to the product of the Dollar Equivalent of the actual daily aggregate
undrawn stated amount of such Letter of Credit (excluding any Unreimbursed
Amount thereunder) and the Applicable LC Fee Rate. Such Letter of Credit Fee
shall be computed on a quarterly basis in arrears on the last Business Day of
each calendar quarter, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December commencing on the
Amendment Effective Date through the date there are no LC Obligations
outstanding.

(e) Upfront Fees. On the Amendment Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Lender an upfront fee as agreed to
by the Borrower and such Lender. Once paid, such upfront fees shall be
nonrefundable.

(f) Amendment Effective Date. On the Amendment Effective Date, all accrued
non-use fees, utilization fees and letter of credit fees under the Existing
Credit Agreement shall be paid to the Administrative Agent for the account of
the Original Lenders.

 

27



--------------------------------------------------------------------------------

SECTION 2.7 Computation of Fees and Interest. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid or pre-paid, provided that any
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.9(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.8 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

SECTION 2.9 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All

 

28



--------------------------------------------------------------------------------

payments received by the Administrative Agent after 11:00 a.m., shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or a LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or each LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such LC Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

29



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IX are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.4(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 11.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.4(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in LC Obligations held by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in LC Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

30



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.11 Increase of Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments in increments of $10,000,000 but in no event may the
Aggregate Commitments after giving effect to all increases pursuant to this
Section 2.11 exceed $500,000,000). At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and each LC Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (with sufficient copies
for each Lender) signed by an Executive Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent where such representations and
warranties speak as of a specified date, and except that for purposes of this
Section 2.11, the representations and warranties contained in subsection (a) of
Section 5.3 shall be deemed to refer to the most recent

 

31



--------------------------------------------------------------------------------

statements furnished pursuant to clauses (a)(i) and (ii), respectively, of
Section 6.1, and (B) no Default or Event of Default exists. The Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 4.5) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or 11.1 to the contrary.

ARTICLE III.

LETTERS OF CREDIT

SECTION 3.1 Letter of Credit Procedures.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable LC Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Executive Officer of the Borrower. Such
Letter of Credit Application must be received by the applicable LC Issuer and
the Administrative Agent not later than 9:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such LC Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable LC
Issuer: (A) the name of the account party which, subject to Section 5.8, shall
be (i) the Borrower, (ii) an Insurance Subsidiary designated by the Borrower or
(iii) subject to the Non-Insurance Sub L/C Sublimit, a Subsidiary which is not
an Insurance Subsidiary, (B) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (C) the amount and currency thereof;
(D) the expiry date thereof (which shall be the earlier of the date which is
twelve months from the date of issuance or the LC Expiration Date); (E) the name
and address of the beneficiary thereof; (F) the documents to be presented by
such beneficiary in case of any drawing thereunder; (G) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (H) the purpose and nature of the requested Letter of Credit; (I) in
the case of Letters of Credit issued for the account of an Insurance Subsidiary,
whether such Letter of Credit is to be transferable in whole or in part;
(J) whether such Letter of Credit shall be an be an Auto-Extension Letter of
Credit and (K) such other matters as such LC Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable LC Issuer (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as the applicable LC Issuer may
require. Additionally, the Borrower shall furnish to the applicable LC Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, as such LC Issuer or the
Administrative Agent may reasonably require.

(b) Promptly after receipt of any Letter of Credit Application, the applicable
LC Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the

 

32



--------------------------------------------------------------------------------

Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such LC Issuer will provide the Administrative
Agent with a copy thereof. Unless such LC Issuer has received written notice
from any Lender, the Administrative Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IX
shall not then be satisfied, then, subject to the terms and conditions hereof,
such LC Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
LC Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable LC
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit. In the event the Borrower requests that a Letter of Credit be issued
for the account of one of its Subsidiaries as permitted hereunder, the Borrower
shall be liable for all Obligations under such Letter of Credit as if it had
been issued for the account of the Borrower itself.

(c) Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the LC Credit
Extension so requested complies with the conditions set forth in Section 2.1.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(d) An LC Issuer shall not issue any Letter of Credit, if:

(i) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(ii) the expiry date of such requested Letter of Credit would occur after the LC
Expiration Date, unless all the Lenders have approved such expiry date.

(e) An LC Issuer shall not be under any obligation to issue, amend or extend any
Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such LC Issuer from issuing
such Letter of Credit, or any Law applicable to such LC Issuer or any request to
such LC Issuer or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over such LC Issuer shall prohibit, or
request that such LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Amendment Effective Date, or shall impose upon such LC

 

33



--------------------------------------------------------------------------------

Issuer any unreimbursed loss, cost or expense which was not applicable on the
Amendment Effective Date and which such LC Issuer in good faith deems material
to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
such LC Issuer applicable to letters of credit generally (it being acknowledged
by each LC Issuer that issuance of Letters of Credit for purposes of supporting
reinsurance and insurance obligations or to meet insurance regulatory
requirements would not violate any policy);

(iii) except as otherwise agreed by the Administrative Agent and such LC Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(iv) such LC Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) a default of any Lender’s obligations to fund under Section 3.2(c) exists
or any Lender is at such time an Impacted Lender hereunder, unless each LC
Issuer has entered into arrangements satisfactory to such LC Issuer in its sole
discretion with the Borrower or such Lender to eliminate such LC Issuer’s risk
with respect to such Lender hereunder.

(f) An LC Issuer shall not amend any Letter of Credit if such LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(g) An LC Issuer shall be under no obligation to amend any Letter of Credit if
(i) such LC Issuer would have no obligation at such time under this Agreement to
issue such Letter of Credit in its amended form under the terms hereof, or
(ii) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(h) Each LC Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
LC Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and documents pertaining to such Letters of Credit
as fully as if the term “Administrative Agent” as used in Article X included
such LC Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to each LC Issuer.

(i) If the Borrower so requests in any applicable Letter of Credit Application,
the LC Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the LC Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Auto-Extension
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-

 

34



--------------------------------------------------------------------------------

Extension Notice Date”) in each such twelve-month period to be agreed upon at
the time such Auto-Extension Letter of Credit is issued. Unless otherwise
directed by the LC Issuer, the Borrower shall not be required to make a specific
request to the LC Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the LC Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the LC Expiration Date; provided,
however, that the LC Issuer shall not permit any such extension if (A) the LC
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Auto-Extension Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 3.1(d), (e) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 9.2 is not then satisfied, and in
each such case directing the LC Issuer not to permit such extension.

(j) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable LC Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

SECTION 3.2 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable LC Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable LC Issuer in such Alternative Currency, unless (i) such LC Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (ii) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such LC Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such LC Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable LC Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 10:00 a.m. (New York City time) on the date of any
payment by a LC Issuer under a Letter of Credit to be reimbursed in Dollars, or
the Applicable Time on the date of any payment by a LC Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrower shall reimburse such LC Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Borrower fails to so reimburse such LC Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of

 

35



--------------------------------------------------------------------------------

the Aggregate Commitments and the conditions set forth in Section 9.2 (other
than the delivery of a Loan Notice). Any notice given by a LC Issuer or the
Administrative Agent pursuant to this Section 3.2 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. The proceeds of such Base Rate Loan shall be applied to payment of the
Unreimbursed Amount.

(b) Each Lender shall upon any notice pursuant to Section 3.2(a) make funds
available to the Administrative Agent for the account of the applicable LC
Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 12:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 3.2(c), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable LC Issuer in Dollars.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 9.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable LC Issuer an LC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of such LC Issuer pursuant to Section 3.2(b) shall be deemed
payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 3.2.

(d) Until each Lender funds its Loan or LC Advance pursuant to this Section 3.2
to reimburse the applicable LC Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such LC Issuer.

(e) Each Lender’s obligation to make Loans or LC Advances to reimburse a LC
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 3.2, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such LC Issuer, the Borrower, any
Subsidiary or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or Event of Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this
Section 3.2 is subject to the conditions set forth in Section 9.2 (other than
delivery by the Borrower of a Loan Notice). No such making of an LC Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse a
LC Issuer for the amount of any payment made by such LC Issuer under any Letter
of Credit, together with interest as provided herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of a LC Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 3.2 by the time specified in
Section 3.2(b), such LC Issuer shall be

 

36



--------------------------------------------------------------------------------

entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such LC Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such LC Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
LC Advance in respect of the relevant LC Borrowing, as the case may be. A
certificate of a LC Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this subsection (f) shall be
conclusive absent manifest error.

SECTION 3.3 Repayment of Participations.

(a) At any time after a LC Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s LC Advance in respect of such
payment in accordance with Section 3.2(c), if the Administrative Agent receives
for the account of such LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars.

(b) If any payment received by the Administrative Agent for the account of such
LC Issuer pursuant to Section 3.2(a) is required to be returned under any of the
circumstances described in Section 11.5 (including pursuant to any settlement
entered into by a LC Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such LC Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

SECTION 3.4 Obligations Absolute. The obligation of the Borrower to reimburse a
LC Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), a LC Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

37



--------------------------------------------------------------------------------

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by a LC Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by a LC Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(e) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable LC Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such LC Issuer and its
correspondents unless such notice is given as aforesaid.

SECTION 3.5 Role of LC Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, each LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at Law or under any other agreement. None
of any LC Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any LC Issuer shall be
liable or responsible for any of the matters described in clauses (a) through
(e) of Section 3.4; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against a LC Issuer, and
a LC Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were

 

38



--------------------------------------------------------------------------------

caused by such LC Issuer’s willful misconduct or gross negligence or such LC
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, a LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and each LC Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

SECTION 3.6 Cash Collateral.

(a) Upon the request of the Administrative Agent, (i) if a LC Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an LC Borrowing, or (ii) if, as of the LC Expiration Date, any
LC Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then outstanding amount of all LC
Obligations.

(b) In addition, if the Administrative Agent notifies the Borrower at any time
that the outstanding amount of all LC Obligations at such time exceeds 103% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the LC
Obligations in an amount equal to the amount by which the outstanding amount of
all LC Obligations exceeds the Letter of Credit Sublimit (the “Required
Amount”). In addition, if the Administrative Agent notifies the Borrower at any
time that the outstanding amount of all LC Obligations in respect of Letters of
Credit issued for the account of Subsidiaries that are not Insurance
Subsidiaries at such time exceeds 103% of the Non-Insurance Sub LC Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize such LC Obligations in an amount equal to the
amount by which the outstanding amount of all such LC Obligations exceeds the
Non-Insurance Sub LC Sublimit (the “Required Non-Insurance Amount”).

(c) If at any time and from time to time after the initial deposit of Cash
Collateral, the Cash Collateral is less than the Required Amount or the Required
Non-Insurance Amount, the Administrative Agent may request that additional Cash
Collateral be provided in order in an amount equal to such deficiency.

(d) Sections 2.3, 3.12 and 8.2 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 3.6,
Section 2.3, 3.12 and Section 8.2, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the LC
Issuers and the Lenders, as collateral for the LC Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the LC Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the LC Issuers and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America (each, an “LC Collateral Account”).

 

39



--------------------------------------------------------------------------------

(e) The Administrative Agent will invest any funds on deposit from time to time
in the LC Collateral Account in Permitted Investments having a maturity not
exceeding 30 days. Funds earned on such Permitted Investments shall be deposited
into the LC Collateral Account. Nothing in this Section 3.6 shall require the
Borrower to deposit any funds in the LC Collateral Account or limit the right of
the Administrative Agent to release any funds held in the LC Collateral Account
in each case other than as required by Section 8.4.

SECTION 3.7 Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable LC Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply unless, for regulatory purposes, the rules
of the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce must apply.

SECTION 3.8 Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer. The Borrower shall pay directly to the applicable LC Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at
the rate per annum specified in the Agent Fee Letter, or otherwise agreed to by
such LC Issuer computed on the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the LC Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7. In addition, the Borrower shall pay directly to the applicable LC
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such LC Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

SECTION 3.9 Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable LC Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 3.11 Substitute LC Issuer. In the event that a LC Issuer ceases to
(i) be rated A- or higher by S&P or (ii) have the authority or capacity to issue
Letters of Credit due to any of the reasons set forth in Section 3.1(e),(f) or
(g), the Borrower, at its cost and expense, may request such LC Issuer to assign
its obligations as LC Issuer hereunder to another financial institution who is
rated A- or higher and has the authority and capacity to issue the requested
Letters of Credit.

 

40



--------------------------------------------------------------------------------

SECTION 3.12 Cash Collateral for LC Issuer. At any time that any Lender is an
Impacted Lender, upon the request of a LC Issuer, in its sole and absolute
discretion, to the Administrative Agent and the Borrower or such Impacted
Lender, the Borrower or such Impacted Lender, as applicable, shall immediately
pledge and deposit with or deliver to the Administrative Agent as collateral,
for the benefit of such LC Issuer, Cash Collateral, in an aggregate amount not
less than such Impacted Lender’s Applicable Percentage of the then LC
Obligations, pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such LC Issuer, which arrangements and document are
hereby consented to by the Lenders. If such Cash Collateral is provided by the
Impacted Lender, such Cash Collateral shall be held in a blocked, non-interest
bearing account at Bank of America and the Impacted Lender shall execute such
documents as the Administrative Agent may request to grant a security interest
in such account to the Administrative Agent and such LC Issuer. If the Borrower
provides such Cash Collateral, the Borrower hereby grants to the Administrative
Agent and such LC Issuer a security interest in all such Cash Collateral and
such Cash Collateral shall be held in blocked account (other than the LC
Collateral Account) at Bank of America; provided that the Administrative Agent
may, in its sole discretion, invest such Cash Collateral in Permitted
Investments having a maturity not exceeding 30 days. Funds earned on such
Permitted Investments shall be deposited into the blocked account.
Notwithstanding any provision herein to the contrary, this Section and any
collateral, agreements or other documents delivered in connection with this
Section shall not be prohibited by, or otherwise conflict with, any provision of
this Agreement, including, Sections 2.9, 2.10 and 7.7.

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 4.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of

 

41



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or LC Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or LC Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and each
LC Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or such LC
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, except to the extent that such Indemnified Taxes or
Other Taxes are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent, such Lender or such LC Issuer; provided,
however, that in no event shall the Administrative Agent, any Lender or any LC
Issuer have any liability to the Borrower for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages). The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or a LC Issuer for any reason fails to pay
indefeasibly to the

 

42



--------------------------------------------------------------------------------

Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or a LC Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or a
LC Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each LC Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
LC Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such LC Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and each LC Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such LC Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or a LC
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 4.1, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the Borrower hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to

 

43



--------------------------------------------------------------------------------

this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the

 

44



--------------------------------------------------------------------------------

Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a LC Issuer, or have any obligation to pay to
any Lender or a LC Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such LC Issuer, as the case may be. If
the Administrative Agent, any Lender or a LC Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or such LC Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such LC Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such LC Issuer in the event the Administrative Agent, such Lender or such LC
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or a LC Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 4.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has

 

45



--------------------------------------------------------------------------------

imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 4.3 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 4.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.4(e)) or any LC
Issuer;

(ii) subject any Lender or any LC Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such LC Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 4.1 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such LC Issuer); or

 

46



--------------------------------------------------------------------------------

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such LC Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such LC Issuer, the Borrower will
pay to such Lender or such LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or such LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any LC Issuer determines that any
Change in Law affecting such Lender or such LC Issuer or any Lending Office of
such Lender or such Lender’s or such LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such LC Issuer’s capital or on the capital of such
Lender’s or such LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such LC Issuer, to a level below that which such Lender or such
LC Issuer or such Lender’s or such LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such LC Issuer’s policies and the policies of such Lender’s or such LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or such LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such LC Issuer or
such Lender’s or such LC Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or a LC Issuer
setting forth in reasonable detail the basis for such claim and a calculation of
the amount or amounts necessary to compensate such Lender or such LC Issuer or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such LC Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such LC Issuer’s right
to demand such compensation, provided that the Borrower shall be required to
compensate a Lender or a LC Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that such Lender or such LC Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

47



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

SECTION 4.5 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore

 

48



--------------------------------------------------------------------------------

interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

SECTION 4.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or the Borrower is required to pay any
additional amount to any Lender, a LC Issuer, or any Governmental Authority for
the account of any Lender or a LC Issuer pursuant to Section 4.1, or if any
Lender gives a notice pursuant to Section 4.2, then such Lender or such LC
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such LC Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.1 or 4.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 4.2, as applicable, and (ii) in each case,
would not subject such Lender or such LC Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such LC Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or any LC Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, the Borrower may replace such Lender in accordance with
Section 11.13.

SECTION 4.7 Survival. All of the Borrower’ obligations under this Article IV
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Credit Extensions
hereunder, the Borrower represents and warrants to each Lender that:

SECTION 5.1 Due Organization, Authorization, etc. Each of the Borrower and each
Material Subsidiary (a) is duly organized, validly existing and (to the extent
applicable) in good standing under the Laws of its jurisdiction of formation,
(b) is duly qualified to do business and (to the extent applicable) in good
standing in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required except where the failure to qualify
would not have a Material Adverse Effect, (c) has the requisite corporate power
and authority and the right to own and operate its properties, to lease the
property it operates under lease, and to conduct its business as now and
proposed to be conducted, and (d) has obtained all material licenses, permits,
consents or approvals from or by, and has made all filings with, and given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct (including the consummation
of the transactions contemplated

 

49



--------------------------------------------------------------------------------

by this Agreement) as to each of the foregoing, except where the failure to do
so would not have a Material Adverse Effect. The execution, delivery and
performance by the Borrower of this Agreement and the consummation of the
transactions contemplated hereby and thereby are within its corporate powers and
have been duly authorized by all necessary corporate action (including
shareholder approval, if required). Each of the Borrower and its Material
Subsidiaries has received all other material consents and approvals (if any
shall be required) necessary for such execution, delivery and performance, and
such execution, delivery and performance do not and will not contravene or
conflict with, or create a Lien or right of termination or acceleration under,
any Requirements of Law or Contractual Obligation binding upon the Borrower or
such Material Subsidiaries. This Agreement and each of the Loan Documents is (or
when executed and delivered will be) the legal, valid, and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
against the Borrower generally or by general equitable principles; provided that
the Borrower assumes for purposes of this Section 5.1 that this Agreement and
the other Loan Documents have been validly executed and delivered by each of the
parties thereto other than the Borrower.

SECTION 5.2 Statutory Financial Statements. The Annual Statement of each
Material Insurance Subsidiary (including the provisions made therein for
investments and the valuation thereof, reserves, policy and contract claims and
statutory liabilities) as filed with the appropriate Governmental Authority of
its jurisdiction of domicile (the “Department”) delivered to each Lender prior
to the execution and delivery of this Agreement, as of and for the 2007 Fiscal
Year (the “Statutory Financial Statements”), have been prepared in accordance
with SAP applied on a consistent basis (except as noted therein). Each such
Statutory Financial Statement was in compliance with all applicable Requirements
of Law when filed. The Statutory Financial Statements fairly present the
financial position, the results of operations and changes in equity of each
Material Insurance Subsidiary as of and for the respective dates and periods
indicated therein in accordance with SAP applied on a consistent basis, except
as set forth in the notes thereto or on Schedule 5.2. Except for liabilities and
obligations, including reserves, policy and contract claims and statutory
liabilities (all of which have been computed in accordance with SAP), disclosed
or provided for in the Statutory Financial Statements, the Material Insurance
Subsidiaries did not have, as of the respective dates of each of such financial
statements, any liabilities or obligations (whether absolute or contingent and
whether due or to become due) which, in conformity with SAP, applied on a
consistent basis, would have been required to be or should be disclosed or
provided for in such financial statements. All books of account of each Material
Insurance Subsidiary fully and fairly disclose all of the transactions,
properties, assets, investments, liabilities and obligations of such Material
Insurance Subsidiary and all of such books of account are in the possession of
each Material Insurance Subsidiary and are true, correct and complete in all
material respects.

SECTION 5.3 GAAP Financial Statements.

(a) The audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2008 which have been
delivered to the Lenders (i) are true and correct in all material respects, and
(ii) present fairly in accordance with GAAP (except as disclosed therein) the
financial position and results of operations of the Borrower and its

 

50



--------------------------------------------------------------------------------

consolidated Subsidiaries at such dates for the periods then ended and the
investments and reserves for the periods then ended.

(b) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Borrower, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to each
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein and, in the case of
interim financial statements, for the absence of footnote disclosures), and
shall present fairly the consolidated financial condition of the corporations
covered thereby as at the dates thereof for the periods then ended, subject, in
the case of quarterly financial statements, to normal year-end audit
adjustments.

(c) Except as set forth on Schedule 5.3, there has been no change in the
business, assets, operations or financial condition of the Borrower or any
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2008.

SECTION 5.4 Litigation and Contingent Liabilities. (a) Except as set forth
(including estimates of the dollar amounts involved) in Schedule 5.4 hereto and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which relate to Primary Policies,
Reinsurance Agreements or Industry Loss Warranties issued by the Borrower or its
Subsidiaries or to which it is a party entered into by the Borrower or its
Subsidiaries in the ordinary course of business (referred to herein as “Ordinary
Course Litigation”), no claim, litigation (including derivative actions),
arbitration, governmental investigation or proceeding or inquiry is pending or,
to the knowledge of the Borrower or any of its Subsidiaries, threatened against
the Borrower or any such Subsidiary (i) which would, if adversely determined,
have a Material Adverse Effect or (ii) which relates to any of the transactions
contemplated hereby, and there is no basis known to the Borrower for any of the
foregoing. Other than any liability incident to such claims, litigation or
proceedings and as set forth on Schedule 5.4, the Borrower has no material
contingent liabilities not provided for or referred to in the financial
statements delivered pursuant to Section 5.3.

SECTION 5.5 ERISA.

(a) The Borrower and each Subsidiary is in compliance in all material respects
with the applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Code,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) No ERISA Event (A) has occurred and is continuing or (B) to the knowledge of
the Borrower, is reasonably expected to occur. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) no Pension Plan has any Unfunded
Pension Liability; (ii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with

 

51



--------------------------------------------------------------------------------

the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(c) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States Law
maintained or contributed to by the Borrower or any Subsidiary or with respect
to which any Subsidiary may have liability under applicable local Law (a
“Foreign Plan”), (i) the Borrower and each Subsidiary is in compliance in all
material respects with any Requirements of Law applicable to such Foreign
Government Scheme or Arrangement or Foreign Plan and (ii) each such Foreign
Government Scheme or Arrangement or Foreign Plan is being administered by the
applicable Person in compliance in all material respects with all applicable
Requirements of Law, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No event that could reasonably be considered the substantive equivalent of an
ERISA Event with respect to any Foreign Government Scheme or Arrangement or
Foreign Plan (i) has occurred and is continuing, or (ii) to the knowledge of the
Borrower, is reasonably expected to occur.

SECTION 5.6 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940.
The Borrower is not carrying on investment business in or from Bermuda for the
purposes of the Investment Business Act 2003 of Bermuda.

SECTION 5.7 Regulations U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock. None of the Borrower, any of its Subsidiaries, any Affiliate of
any of them or any Person acting on their behalf has taken or will take action
to cause the execution, delivery or performance of this Agreement, the making or
existence of the Credit Extensions or the use of proceeds of the Credit
Extensions to violate Regulations U or X of the FRB.

SECTION 5.8 Proceeds. The proceeds of the Loans will be used for general
corporate purposes. Letters of Credit issued hereunder will be used solely
(a) to secure the obligations of the Borrower’s Insurance Subsidiaries or
(b) subject to the Non Insurance Sub LC Sublimit, to secure the obligations of a
Subsidiary of the Borrower other than an Insurance Subsidiary. None of such
proceeds will be used in violation of applicable Law, and none of such proceeds
will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any margin stock as defined in
Regulation U of the FRB.

SECTION 5.9 Insurance. The Borrower and its Material Subsidiaries are in
substantial compliance with all material conditions contained in their Insurance
Policies.

SECTION 5.10 Ownership of Properties. Except as otherwise disclosed in the
financial statements referred to in Section 5.3 and those provided pursuant to
Section 6.1(a) and (b) on the

 

52



--------------------------------------------------------------------------------

date of any Credit Extension, the Borrower and its Material Subsidiaries will
have good title to or a valid leasehold interest in all of their respective
material properties and assets, real and personal, of any nature whatsoever.

SECTION 5.11 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders for purposes of
or in connection with this Agreement or any of the transactions contemplated
hereby, as supplemented to the date hereof, is and all other such factual
written information hereafter furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which such information was provided. Any projections and pro forma
financial information contained in such factual written information are based
upon good faith estimates and assumptions believed by the Borrower and its
Subsidiaries to be reasonable at the time made, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may materially differ from the projected results.

SECTION 5.12 Subsidiaries. As of the Amendment Effective Date, (a) the Borrower
has no Subsidiaries other than those specifically disclosed on Schedule 5.12 and
such schedule correctly indicates which Subsidiaries are Insurance Subsidiaries,
Material Insurance Subsidiaries and Material Subsidiaries, (b) all of the
outstanding equity interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Person and in the amounts
specified on Schedule 5.12 free and clear of all liens (except in the case of
equity interests in RIHL issued to any of the Borrower’s Subsidiaries and
Affiliates) and (c) the Borrower and its Subsidiaries have no equity investments
in any other corporation or entity which represent 10% or more of the total
equity interests of such corporation or entity other than those specifically
disclosed on Schedule 5.12.

SECTION 5.13 Insurance Licenses. Each Material Insurance Subsidiary has all
necessary licenses (including licenses or certificates of authority from
applicable Departments), permits or authorizations to transact insurance and
reinsurance business, directly or indirectly (collectively, the “Licenses”) in
each jurisdiction, where such business requires any such Material Insurance
Subsidiary to obtain a License. To the best of the Borrower’s knowledge, no such
License is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and no such suspension or revocation is threatened by the applicable
Department where such suspension or revocation would have a Material Adverse
Effect.

SECTION 5.14 Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns that are required to be filed by it, and has paid or provided adequate
reserves for the payment of all material taxes, including all payroll taxes and
federal and state withholding taxes, and all assessments payable by it that have
become due, other than (a) those that are not yet delinquent or that are
disclosed on Schedule 5.14 and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not

 

53



--------------------------------------------------------------------------------

have a Material Adverse Effect. Except as set forth in Schedule 5.14, on the
Amendment Effective Date there is no ongoing audit or, to the Borrower’s
knowledge, other governmental investigation of the tax liability of the Borrower
or any of its Subsidiaries and there is no unresolved claim by a taxing
authority concerning the Borrower’s or any such Subsidiary’s tax liability, for
any period for which returns have been filed or were due. As used in this
Section 5.14, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including excise, import, governmental fees, duties and all
other charges, as well as additions to tax, penalties and interest thereon,
imposed by any Governmental Authority.

SECTION 5.15 Securities Laws. Neither the Borrower nor any Affiliate, nor anyone
acting on behalf of any such Person, has directly or indirectly offered any
interest in the Loans or any other Obligation for sale to, or solicited any
offer to acquire any such interest from, or has sold any such interest to any
Person that would subject the issuance or sale of the Loans or any other
liability to registration under the Securities Act of 1933.

SECTION 5.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirements of Law of any Governmental
Authority, if the effect of such violation could reasonably be expected to have
a Material Adverse Effect and, to the best of the Borrower’s knowledge, no such
violation has been alleged and each of the Borrower and its Subsidiaries (i) has
filed in a timely manner all reports, documents and other materials required to
be filed by it with any Governmental Authority, if such failure to so file could
reasonably be expected to have a Material Adverse Effect; and the information
contained in each of such filings is true, correct and complete in all material
respects and (ii) has retained all records and documents required to be retained
by it pursuant to any Law, ordinance, rule, regulation, order, policy, guideline
or other requirement of any Governmental Authority, if the failure to so retain
such records and documents could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.17 Bermuda Law. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) The Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents, and the
execution, delivery and performance by the Borrower of the Loan Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of Bermuda in respect of its obligations
under the Documents.

(b) The Loan Documents are in proper legal form under the Laws of Bermuda for
the enforcement thereof against the Borrower under the Laws of Bermuda, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Loan Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the Loan
Documents that the Loan Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in Bermuda or that
any registration charge or stamp or similar tax be paid on or in respect of the
Loan Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made

 

54



--------------------------------------------------------------------------------

or is not required to be made until the Loan Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of Bermuda either (i) on or by virtue of the execution or delivery of the
Loan Documents or (ii) on any payment to be made by the Borrower pursuant to the
Loan Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Loan Documents executed by
the Borrower are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Loans and all other Obligations are paid in full, and until the
Commitment Termination Date, the Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 6.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent and the Lenders:

(a) GAAP Financial Statements:

(i) Within 50 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, commencing with the Fiscal Quarter ending
March 31, 2009, a copy of the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries, as of the close of such quarter and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and except that footnote and schedule disclosure may be abbreviated)
and, with respect to Material Subsidiaries (other than RIHL), the related
unaudited consolidating balance sheets and statements of income for such period
and accompanied by the certification of the chief executive officer, chief
financial officer, treasurer or controller of the Borrower that all such
financial statements are complete and correct in all material respects and
present fairly in accordance with GAAP (subject to normal year-end adjustments
and except that footnote and schedule disclosure may be abbreviated) the
financial position and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Quarter and for the
period then ended.

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
financial statements of the Borrower and its Subsidiaries, consisting of audited
consolidated balance sheet, statements of income, cash flows and changes in

 

55



--------------------------------------------------------------------------------

shareholders’ equity, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by the Borrower,
or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Required Lenders that all such audited financial statements are complete and
correct in all material respects and present fairly in accordance with GAAP the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as at the end of such Fiscal Year and for the
period then ended and, with respect to Material Subsidiaries (other than RIHL),
unaudited consolidating balance sheets and statements of income, setting forth
in comparative form the consolidated figures for the previous Fiscal Year, which
consolidating financial statements shall be prepared in accordance with GAAP.

(iii) On each date that financial statements are delivered pursuant to
Section 6.1(a)(i) or (ii), a schedule in form and substance satisfactory to the
Administrative Agent setting forth claims schedule detail with respect to claims
of $20,000,000 or more under any single policy and claims aggregating
$100,000,000 or more with respect to any single event.

(b) SAP Financial Statements. Within 5 days after the date filed with the
Regulator for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of each Material Insurance Subsidiary a copy of the
Annual Statement of such Material Insurance Subsidiary for such Fiscal Year, if
any, required by such Department to be filed, each of which statements delivered
to be prepared in accordance with SAP and accompanied by the certification of
the chief financial officer or chief executive officer of such Material
Insurance Subsidiary that such financial statement is complete and correct in
all material respects and presents fairly in accordance with SAP the financial
position of such Material Insurance Subsidiary for the period then ended.

(c) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic, telefax or electronic notice specifying the nature
of such Default or Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
within two (2) Business Days.

(d) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Material
Insurance Subsidiaries relating to the insurance business of the Material
Insurance Subsidiaries (when, and if, prepared); provided, the Borrower shall
only be required to deliver any interim report hereunder at such time as
Borrower has knowledge that a final report will not be issued and delivered to
the Administrative Agent within 90 days of any such interim report.

 

56



--------------------------------------------------------------------------------

(ii) Copies of all filings (other than ordinary course requalifications,
nonmaterial tax and insurance rate and other ministerial regulatory filings)
with Governmental Authorities by the Borrower or any Material Insurance
Subsidiary not later than five (5) Business Days after such filings are made,
including filings which seek approval of Governmental Authorities with respect
to transactions between the Borrower or such Material Insurance Subsidiary and
its Affiliates.

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Subsidiary by any Governmental Authority or of receipt of notice from
any Governmental Authority notifying the Borrower or any Material Insurance
Subsidiary of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any Material Insurance Subsidiary to take, or refrain from taking,
any action or which otherwise materially and adversely affects the authority of
the Borrower or any Material Insurance Subsidiary to conduct its business.

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any Material Insurance
Subsidiary.

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of any Material Insurance Subsidiary.

(vi) Promptly, notice of any material change in the accounting or financial
reporting practices of the Borrower or any Material Insurance Subsidiary.

(vii) Promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

(e) Compliance Certificates.

(i) Concurrently with the delivery to the Administrative Agent of the GAAP
financial statements under Sections 6.1(a)(i) and 6.1(a)(ii), for each Fiscal
Quarter and Fiscal Year of the Borrower, and at any other time no later than
thirty (30) Business Days following a written request of the Administrative
Agent, a duly completed Compliance Certificate, signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower,
containing, among other things, a computation of, and showing compliance with,
each of the applicable financial ratios and restrictions contained in
Sections 7.1 and 7.2 and to the effect that, to the best of such officer’s
knowledge, as of such date no Default or Event of Default has occurred and is
continuing.

(ii) If at any time the Borrower Net Worth is less than the Required Borrower
Net Worth, within ten days following the end of each such calendar month in
which the Borrower Net Worth is less than the Required Borrower Net Worth, the
Borrower shall

 

57



--------------------------------------------------------------------------------

deliver to the Administrative Agent a duly completed Monthly Reporting
Certificate, signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower, containing a computation of the
Borrower Net Worth.

(iii) If at any time the Renaissance Re Net Worth is less than the Required
Renaissance Re Net Worth, within ten days after the end of each such calendar
month in which the Renaissance Re Net Worth is less than the Required
Renaissance Re Net Worth, the Borrower shall deliver to the Administrative Agent
a duly completed Monthly Reporting Certificate, signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower or the
president of Renaissance Re, containing a computation of the Renaissance Re Net
Worth.

(iv) During any Restricted Period, the Borrower shall deliver to the
Administrative Agent a certificate (a “Net Worth Increase Certificate”) within
ten days of the date the Borrower closes any equity issuance which certificate
shall be signed by the chief executive officer, chief financial officer or
treasurer of the Borrower and shall calculate the Borrower Net Worth (after
giving effect to such equity issuance) and the Debt to Capital Ratio.

(f) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by the Borrower or any of its
Material Subsidiaries with or to any securities exchange or the Securities and
Exchange Commission and (ii) each communication from the Borrower to
shareholders generally.

(g) Notice of Litigation and ERISA. Promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by the Borrower with respect thereto: (i) the institution of, or any
adverse determination in, any litigation, arbitration proceeding or governmental
proceeding (including any Internal Revenue Service or Department of Labor
proceeding with respect to any Plan) which could, if adversely determined, be
reasonably expected to have a Material Adverse Effect and which is not Ordinary
Course Litigation, (ii) an ERISA Event, and an event with respect to any Plan
which could result in the incurrence by the Borrower or any Material Subsidiary
of any material liability (other than a liability for contributions or
premiums), fine or penalty, or (iii) the commencement of any dispute which might
lead to the modification, transfer, revocation, suspension or termination of
this Agreement or any Loan Document.

(h) Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 6.1(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.2; or (ii) such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper

 

58



--------------------------------------------------------------------------------

copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the LC Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the LC Issuers and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its Affiliates or their respective securities for purposes of
United States Federal and state securities Laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

SECTION 6.2 Corporate Existence; Foreign Qualification. Except as otherwise
permitted under Section 7.3, do and cause to be done at all times all things
necessary to (a) maintain and preserve the corporate existence of the Borrower
and each Material Subsidiary of the Borrower (except that inactive Subsidiaries
of the Borrower may be merged out of existence or dissolved), and (b) be, and
ensure that each Material Subsidiary of the Borrower is, duly qualified to do
business and (to the extent applicable) be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary unless the failure to be so qualified would not have a
Material Adverse Effect.

SECTION 6.3 Books, Records and Inspections. (a) Maintain, and cause each of its
Subsidiaries to maintain, materially complete and accurate books and records in
accordance with GAAP and in addition, with respect to each Insurance Subsidiary,
SAP, (b) permit, and cause each of its Subsidiaries to permit, access at
reasonable times and, except during the continuance of an Event of Default, upon
reasonable notice, by the Administrative Agent to its books and

 

59



--------------------------------------------------------------------------------

records, (c) permit, and cause each of its Subsidiaries to permit, the
Administrative Agent or its designated representative to inspect at reasonable
times and, except during the continuance of an Event of Default, upon reasonable
notice, its properties and operations, and (d) permit, and cause each of its
Subsidiaries to permit, the Administrative Agent to discuss its business,
operations and financial condition with its officers and its independent
accountants.

SECTION 6.4 Insurance. Maintain, and cause each of its Material Subsidiaries to
maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by Law or customarily maintained by prudent companies
similarly situated.

SECTION 6.5 Taxes and Liabilities. Pay, and cause each of its Subsidiaries to
pay, when due all material taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP except where failure to pay would not have a Material Adverse Effect.

SECTION 6.6 Employee Benefit Plans. Maintain, and cause each of its Subsidiaries
to maintain, each Plan and Foreign Plan in compliance in all material respects
with all applicable Requirements of Law except where failure to so comply would
not have a Material Adverse Effect.

SECTION 6.7 Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply, (a) with all Requirements of Law related to its businesses (including
the establishment of all insurance reserves required to be established under SAP
and applicable Laws restricting the investments of the Borrower and its
Subsidiaries), and (b) with all Contractual Obligations binding upon such
entity, except in each of clauses (a) and (b) where failure to so comply would
not in the aggregate have a Material Adverse Effect.

SECTION 6.8 Maintenance of Permits. Maintain, and cause each of its Subsidiaries
to maintain, all permits, licenses and consents as may be required for the
conduct of its business by any Governmental Authority except (x) for such
permits, licenses and consents related to assets which are sold in accordance
with Section 7.3 or (y) where failure to maintain the same would not have a
Material Adverse Effect.

SECTION 6.9 Conduct of Business. Engage, and cause each Material Subsidiary
(other than RIHL) to engage, primarily in the business of insurance and
reinsurance activities and in reasonable extensions thereof (including the
management of Insurance Linked Securities Funds) and other businesses that are
complimentary or reasonably related to the activities described in the
Borrower’s 10K filing for the Fiscal Year ending 12/31/08.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Loans and all other Obligations are paid in full and until the
Commitment Termination Date, the Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

 

60



--------------------------------------------------------------------------------

SECTION 7.1 Debt to Capital Ratio. Not permit the Debt to Capital Ratio to
exceed .35:1.

SECTION 7.2 Net Worth.

(a) Borrower Net Worth. Not permit Borrower Net Worth to be less than an amount
equal to the $1,800,000,000 (the “Required Borrower Net Worth”); provided,
however, that, if the Borrower Net Worth at any time is less than the Required
Borrower Net Worth, but is greater than or equal to $1,500,000,000 (the “Minimum
Borrower Net Worth”), then, so long as the Required Rating is maintained, no
Default or Event of Default shall be deemed to have occurred solely as a result
of such breach of this Section 7.2(a) until the first day on which (i) the
Borrower Net Worth is less than the Minimum Borrower Net Worth, (ii) the
Financial Strength Rating is less than the Required Rating, (iii) there is no
publicly available Financial Strength Rating or (iv) the date which is three
months from the date the Borrower Net Worth was less than the Required Borrower
Net Worth if Borrower Net Worth continues to be less than the Required Borrower
Net Worth.

(b) Renaissance Re Net Worth. Not permit Renaissance Re Net Worth to be less
than an amount equal to the $960,000,000 (the “Required Renaissance Re Net
Worth”); provided, that, if the Renaissance Re Net Worth at any time is less
than the Required Renaissance Re Net Worth, but is greater than or equal to
$800,000,000 (the “Minimum Renaissance Re Net Worth”), then, so long as the
Required Rating is maintained, no Default or Event of Default shall be deemed to
have occurred solely as a result of such breach of this Section 7.2(b) until the
first day at which (i) the Renaissance Re Net Worth is less than the Minimum
Renaissance Re Net Worth, (ii) the Financial Strength Rating is less than the
Required Rating, (iii) there is no publicly available Financial Strength Rating
or (iv) the date which is three months from the date the Renaissance Re Net
Worth was less than the Required Renaissance Re Net Worth if Renaissance Re Net
Worth continues to be less than the Required Renaissance Re Net Worth.

SECTION 7.3 Mergers, Consolidations and Sales. Not, and not permit any of its
Subsidiaries to, (a) merge or consolidate, or purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person (other than a newly formed
Subsidiary or the acquisition of a Subsidiary which complies with clause (b)(ii)
of this Section 7.3 or the acquisition of shares of a Subsidiary held by
minority shareholders), or (b) sell, transfer, convey or lease all or any
substantial part of its assets other than any sale, transfer, conveyance or
lease in the ordinary course of business or any sale or assignment of
receivables except for (i) any such merger or consolidation, sale, transfer,
conveyance, lease or assignment of any wholly owned Subsidiary into, with or to
any other wholly owned Subsidiary, (ii) purchases or acquisitions which comply
with Section 6.9 provided (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the purchase price for any single
purchase or acquisition does not exceed 50% of Borrower Net Worth as of the date
of such purchase or acquisition minus all amounts which in accordance with GAAP
would be characterized as intangible assets (including goodwill) as of the date
of such purchase or acquisition (calculated on a pro forma basis giving effect
to such acquisition or purchase) and (z) the aggregate purchase price of all
purchases and acquisitions after December 31, 2008 does not exceed 100% of
Borrower Net Worth as of the date of such purchase or acquisition minus all
amounts which in accordance with GAAP would be

 

61



--------------------------------------------------------------------------------

characterized as intangible assets (including goodwill) and (iii) sales of
assets and capital stock and other ownership or profit interests (including
partnership, member or trust interest therein) of Subsidiaries that are not
Material Subsidiaries, provided no Default or Event of Default has occurred and
is continuing.

SECTION 7.4 Regulations U and X. Not, and not permit any of its Subsidiaries to,
hold margin stock (as such term is defined in Regulation U of the FRB) having a
value in excess of 20% of the value of the assets of the Borrower and its
Subsidiaries taken as a whole after taking into account the application of the
proceeds of the Credit Extensions.

SECTION 7.5 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be violated or
breached by the performance of obligations hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

SECTION 7.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
there shall be excluded from the foregoing restrictions (a) transactions between
the Borrower and the Joint Venture, between the Borrower and any wholly-owned
Subsidiary of the Borrower, between any wholly-owned Subsidiaries of the
Borrower or between any wholly-owned Subsidiary of the Borrower and the Joint
Venture and (b) transactions expressly contemplated by written contracts between
(i) the Borrower or any wholly owned Subsidiary of the Borrower, on the one
hand, and any non-wholly owned Subsidiary or Affiliate of the Borrower on the
other hand or (ii) any non-wholly owned Subsidiary of the Borrower and any
Affiliate of the Borrower; provided the aggregate net amount paid by the
Borrower and its Subsidiaries thereunder does not exceed $10,000,000 in any
Fiscal Year.

SECTION 7.7 Liens. Not, and not permit any of its Subsidiaries to, create or
permit to exist any Lien with respect to any assets now or hereafter existing or
acquired, except the following: (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP; (ii) easements, party wall agreements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary course
of the business of the Borrower and its Subsidiaries taken as a whole;
(iii) Liens in connection with the acquisition of fixed assets after the date
hereof and attaching only to the property being acquired; (iv) Liens incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
Liens pursuant to letters of credit or other security arrangements in connection
with such insurance or benefits; (v) mechanics’, workers’, materialmen’s,
landlord liens and other like Liens arising in the ordinary course of business
in respect of obligations which are not delinquent or which are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP; (vi) Liens on Invested Assets pursuant to trust, letter of credit or other
security arrangements in connection with Reinsurance Agreements, Primary
Policies, or Industry Loss Warranties or other regulatory requirements (for
insurance licensing purposes); (vii) Liens listed on Schedule 7.7 in effect on
the date hereof;

 

62



--------------------------------------------------------------------------------

(viii) attachments, judgments and other similar Liens for sums not exceeding
$75,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights); (ix) attachments,
judgments and other similar Liens for sums of $75,000,000 or more (excluding
(A) any portion thereof which is covered by insurance so long as the insurer is
reasonably likely to be able to pay and has accepted a tender of defense and
indemnification without reservation of rights and (B) all such Liens on assets
of Subsidiaries that are not Material Subsidiaries) provided the execution or
other enforcement of such Liens is effectively stayed and claims secured thereby
are being actively contested in good faith and by appropriate proceedings and
have been bonded off; (x) Liens pursuant to the Loan Documents; (xi) Liens
granted in connection with a letter of credit facility entered into by the
Borrower or Renaissance Re in connection with the investment in the Joint
Venture provided the value of the collateral in which Liens are granted
thereunder does not exceed 107% of the amount secured; (xii) Liens that are
deemed to have arisen under GAAP by virtue of the sale of securities to a
purchaser who obligates the seller of such securities to repurchase such
securities; (xiii) Liens incurred in the ordinary course of business in favor of
financial intermediaries and clearing agents pending clearance of payments for
investment or in the nature of set-off, banker’s liens or similar rights as to
deposit accounts or other funds; (xiv) Liens in the Organization Documents of
Persons in whom the Borrower or a Non-Insurance Subsidiary has invested in the
ordinary course of business or any related subscription agreements with respect
to such investment; (xv) Liens granted by the Borrower to secure its obligations
under any Borrower Swap; (xvi) Liens granted by any Subsidiary which is a
Lloyd’s syndicate or which is the owner of Subsidiary which is a Lloyd’s
syndicate to secure standby letters of credit issued to provide funds at Lloyd’s
or to support such Subsidiary’s Lloyd’s syndicate commitments; (xvii) Liens
granted by Renaissance Trading Ltd. in its assets to secure Swap Contracts in
favor of the Borrower or a Non-Insurance Subsidiary or a third party;
(xviii) restrictions on the ability of the Person who owns, directly or
indirectly, the equity interests of an Insurance Subsidiary to sell such equity
interests under any Net Worth Maintenance Agreement; (xvix) Liens not otherwise
permitted under this Section 7.7 provided that at any time the Debt secured by
such Liens does not exceed $75,000,000; provided, however, that, no Lien shall
be permitted to exist on the shares of stock of any Insurance Subsidiary (other
than those restrictions permitted under Section 7.7(xviii)).

SECTION 7.8 Restrictions On Negative Pledge Agreements. Not, and not permit any
of its Subsidiaries to enter into or assume any agreement which places any
restrictions upon the right of the Borrower or any of its Subsidiaries to sell,
pledge or otherwise dispose of any material portion of its properties now owned
or hereafter acquired other than as permitted under Section 7.7 (with respect to
the property subject to such Lien) and other than SPV Restrictions, except for
(a) such restrictions existing under or by reason of (i) applicable Law,
(ii) this Agreement or any other Loan Document or (iii) any agreement required
by applicable insurance regulations; (b) such restrictions and conditions on the
transfer of any asset pending the close of the sale of such asset (provided such
sale is permitted hereunder), (c) such restrictions and conditions on the
transfer of or granting of a Lien on any asset subject to a Lien permitted by
Section 7.7, (d) such restrictions contained in any agreement entered into by an
Insurance Subsidiary with any insurance regulatory authority; (e) such
restrictions in the Organization Documents of Persons in whom the Borrower or a
Non-Insurance Subsidiary has invested in the ordinary course of business or any
related subscription agreements with respect to such investment, (f) such
restrictions on cash or other deposits or net worth requirements imposed by

 

63



--------------------------------------------------------------------------------

counterparties under Insurance Policies, Reinsurance Agreements, Retrocession
Agreements and Industry Loss Warranties entered into in the ordinary course of
business provided that in the case of this clause (f) (1) the encumbrances and
restrictions contained in such agreement or net worth requirements taken as a
whole are not materially more favorable to the beneficiary thereof than the
encumbrances and restrictions contained in this Agreement, or (2) if such
encumbrance or restriction is not materially more disadvantageous to the
Borrower or such Subsidiary than is customary in comparable transactions and
such encumbrance or restriction will not materially affect the ability of the
Borrower to pay the Obligations, (g) restrictions contained in a Net Worth
Maintenance Agreement that limit the ability of the Borrower or its Subsidiaries
to sell any capital stock or equity interests in the Insurance Subsidiary for
which such Net Worth Maintenance Agreement is issued and (h) such restrictions
imposed by any senior unsecured issuance of Debt with an original principal
amount in excess of $50,000,000 provided such restrictions are no more
restrictive than those contained in the Indenture dated July 1, 2001 between the
Borrower and Deutsche Bank Trust Company Americas (f/k/a Bankers Trust Company),
as Trustee and the Supplemental Indenture dated as of January 31, 2003 relating
to the 5.875% Senior Notes due 2013.

SECTION 7.9 No Amendment of Certain Documents. Not enter into or permit to exist
any amendment, modification or waiver of the Organization Documents of the
Borrower or RIHL as in effect on the Amendment Effective Date which would in any
manner be materially adverse to the interests of the Lenders.

SECTION 7.10 Dividends, Etc. Not, and not permit its Subsidiaries to,
(a) declare or pay any dividends on any of its capital stock (other than pro
rata payments of dividends by a Subsidiary to the Borrower and such Subsidiary’s
other shareholders), (b) purchase or redeem any capital stock of the Borrower or
any Subsidiary or any warrants, options or other rights in respect of such stock
(other than the pro rata purchase or redemption by a Subsidiary of its capital
stock, warrants, options or other rights in respect of such stock and
redemptions by RIHL or the ROIHL Entities of their respective redeemable
preference shares), (c) purchase or redeem or prepay, prior to its scheduled
payment date, any Debt (other than the Credit Extensions), or (d) set aside
funds for any of the foregoing (collectively “Restricted Payments”); except that
(i) the Borrower may declare or pay any Restricted Payment described in clauses
(a), (b) or (c) above provided no acceleration or Trigger Default has occurred
and is continuing on the date of such declaration or payment, and (iii) any
Insurance Subsidiary may pay any Restricted Payment described in clause (a) and
clause (b) above on a non pro rata basis provided no Default or Event of Default
has occurred and is continuing on the date of such payment.

SECTION 7.11 Investments in DaVinci Entities. Not, and not permit its
Subsidiaries to, (i) incur contingent liabilities or otherwise provide credit
support (including granting a Lien on any of its assets) for the Debt of
DaVinciRe Holdings Ltd. or DaVinci Reinsurance Ltd. at any time or (ii) make any
loans to purchase or redeem any capital stock of or otherwise make any
investment in DaVinciRe Holdings Ltd. or DaVinci Reinsurance Ltd. during the
existence or continuation of any Default or Event of Default.

SECTION 7.12 Investments in the ROIHL Entities. Not, and not permit its
Subsidiaries to make any loans to or purchase or redeem any capital stock of or
otherwise make any investment in any ROIHL Entity during the existence or
continuation of any Default or Event of

 

64



--------------------------------------------------------------------------------

Default; provided, however, that the Borrower and the Subsidiaries of the
Borrower which own preferred shares of any ROIHL Entity may require redemption
of such preferred shares to the extent such ROIHL Entity has funds available to
make such redemption.

ARTICLE VIII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 8.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan. Default in the payment when due of any principal on the
Loans or any Unreimbursed Amount.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest on the Credit
Extensions, fees or of any other amount payable hereunder or under the Loan
Documents.

(c) Non-Payment of Other Debt. (i) Default in the payment when due and
continuance of such default after any applicable grace period (whether or not
such Debt is accelerated) of any other Debt (or any letter of credit facility)
of, or guaranteed by, the Borrower or any of its Material Subsidiaries if the
aggregate amount of Debt (or, in the case of any letter of credit facility, the
issued letters of credit) of the Borrower and/or any of its Material
Subsidiaries which is due and payable or which is or may be accelerated, by
reason of such default or defaults is $75,000,000 or more, or (ii) default in
the performance or observance of any obligation or condition and continuance of
such default after any applicable grace period with respect to any such other
Debt (or any letter of credit facility) of, or guaranteed by, the Borrower
and/or any of its Material Subsidiaries if the effect of such default or
defaults is to accelerate or permit the acceleration of the maturity of any such
Debt (or, in the case of any letter of credit facility, the issued letters of
credit) of $75,000,000 or more in the aggregate prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VIII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower or any of its Material Subsidiaries with respect to
any material purchase or lease obligation of $75,000,000 or more (unless the
existence of any such default is being contested by the Borrower or such
Material Subsidiary in good faith and by appropriate proceedings and the
Borrower or such Material Subsidiary has established, and is maintaining,
adequate reserves therefor in accordance with GAAP) which default continues for
a period of 30 days.

(e) Bankruptcy, Insolvency, etc. (i) The Borrower or any Material Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, debts as they become due; (ii) there shall be commenced by or against
any such Person any case, proceeding or other action (A) under any existing or
future Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation,

 

65



--------------------------------------------------------------------------------

supervision, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, obligations or
liabilities, or (B) seeking appointment of a receiver, trustee, custodian,
rehabilitator, conservator, supervisor, liquidator or other similar official for
it or for all or any substantial part of its assets, in each case which
(1) results in the entry of an order for relief or any such adjudication or
appointment or (2) if filed against such Person, remains undismissed,
undischarged or unstayed for a period of 60 days; or (iii) there shall be
commenced against any such Person any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any of such Persons shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (ii) or (iii) above; or (v) any Governmental Authority shall issue any
order of conservation, supervision or any other order of like effect relating to
any of such Persons.

(f) Non-compliance With Certain Covenants. Failure by the Borrower to comply
with its covenants set forth in Section 7.1, 7.2, 7.8, 7.9, 7.10 or 7.11.

(g) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or the other Loan Documents (and
not constituting an Event of Default under any of the other provisions of this
Article VIII) and continuance of such failure for 30 days from the earlier of
(i) the date an Executive Officer has knowledge of such failure and (ii) the
date the Administrative Agent has given notice of such failure to the Borrower.

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower or any Subsidiary herein is inaccurate or incorrect or is
breached or false or misleading in any material respect as of the date such
warranty or representation is made; or any schedule, certificate, financial
statement, report, notice, or other instrument furnished by or on behalf of
Borrower or any Subsidiary to the Administrative Agent or the Lenders is false
or misleading in any material respect on the date as of which the facts therein
set forth are stated or certified.

(i) ERISA. Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of the Borrower and, as a result thereof, together with all
other ERISA Events then existing, the Borrower and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $75,000,000.

(j) Loan Documents. Any action shall be taken by or on behalf of the Borrower or
any Affiliate thereof to discontinue any of the Loan Documents or to contest the
validity, binding nature or enforceability of any thereof.

(k) Change in Control. A Change in Control occurs.

(l) Judgments. A final judgment or judgments which exceed an aggregate of
$75,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer

 

66



--------------------------------------------------------------------------------

is reasonably likely to be able to pay and has accepted a tender of defense and
indemnification without reservation of rights) shall be rendered against the
Borrower or any Material Subsidiary and shall not have been discharged or
vacated or had execution thereof stayed pending appeal within 45 days after
entry or filing of such judgment(s).

(m) Change in Law. Any change is made in the Insurance Code which affects the
dividend practices of any Insurance Subsidiary and which is reasonably likely to
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days.

SECTION 8.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations in an amount
equal to 103% thereof; and

(d) exercise on behalf of itself, the Lenders and the LC Issuers all rights and
remedies available to it, the Lenders and the LC Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each LC Issuer to make LC Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

 

67



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the LC Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the LC Issuers and
amounts payable under Article IV), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, LC Borrowings and other
Obligations, ratably among the Lenders and the LC Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the LC
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the LC Issuers, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 3.2, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above and the balance paid to the
Borrower.

SECTION 8.4 LC Collateral Account.

(a) If at any time after the Borrower has been required to deposit amounts in
the LC Collateral Account, the Administrative Agent determines that the amount
on deposit in the LC Collateral Account is less than the amount required under
Section 3.6 or 3.12, the Administrative Agent may demand the Borrower to pay,
and the Borrower shall, upon such demand and without any further notice, pay to
the Administrative Agent for deposit in the LC Collateral Account, funds
necessary to cure any shortfall.

(b) The Administrative Agent may, at any time or from time to time, after funds
are deposited in the LC Collateral Account apply such funds to the payment of
the Obligations then due and payable by the Borrower to the Lenders or the LC
Issuers under the Loan Documents.

(c) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the LC
Collateral Account until all of the Obligations have been indefeasibly paid in
full, the Commitments have been terminated and all Letters of Credit have been
terminated or expired, at which time any funds remaining in the LC Collateral
Account shall be returned by the Administrative Agent to the Borrower.

 

68



--------------------------------------------------------------------------------

ARTICLE IX.

CONDITIONS

SECTION 9.1 Conditions to Occurrence of the Amendment Effective Date. The
occurrence of the Amendment Effective Date shall be subject to receipt by the
Administrative Agent of all of the following, each duly executed and dated the
Amendment Effective Date (or such earlier date as shall be satisfactory to the
Administrative Agent), each in form and substance satisfactory to the
Administrative Agent (with such copies as the Administrative Agent shall
request):

(a) This Agreement and Certain Related Documents. This Agreement and such other
Loan Documents as are required to be delivered by the terms of this Agreement.

(b) Resolutions. Certified copies of resolutions of the Board of Directors of
the Borrower authorizing the execution, delivery and performance, respectively,
of those documents and matters required of it with respect to this Agreement or
the other Loan Documents.

(c) Incumbency and Signatures. A certificate of an Executive Officer certifying
the names of the individual or individuals authorized to sign this Agreement and
the other Loan Documents, together with a sample of the true signature of each
such individual. (The Lenders may conclusively rely on each such certificate
until formally advised by a like certificate of any changes therein.)

(d) Opinion of Counsel. The opinion of (i) Willkie Farr & Gallagher, New York
counsel to the Borrower, (ii) Stephen Weinstein, general counsel to the
Borrower, and (iii) Conyers, Dill & Pearman, Bermuda counsel to the Borrower, in
each case addressed to the Administrative Agent, the LC Issuers and the Lenders
in form and substance satisfactory to the Administrative Agent and its counsel.

(e) Organization Documents, etc. A Certificate of an Executive Officer
certifying true and correct copies of the Organization Documents of the
Borrower.

(f) Insurance Proceedings. Certificate of an Executive Officer that there are no
material insurance regulatory proceedings pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Material Insurance Subsidiary
in any jurisdiction.

(g) Material Adverse Change Certificate. An officer’s certificate, signed by an
Executive Officer, certifying that to such officer’s best knowledge, since
December 31, 2008, there shall not have occurred a material adverse change in
the assets, business, financial condition, operations or prospects of the
Borrower and its Subsidiaries taken as a whole or in the facts and information
regarding such entities as represented by the Borrower in the Confidential
Offering Memorandum dated February 2009.

(h) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Amendment Effective Date shall have been paid to the Administrative
Agent, where applicable, for the benefit of the Lenders and all accrued non-use
fees, utilization fees and letter

 

69



--------------------------------------------------------------------------------

of credit fees under the Existing Credit Agreement shall be paid to the
Administrative Agent for the account of the Original Lenders.

(i) Ratings. Renaissance Re shall have a Financial Strength Rating of “A+” or
higher with a “stable” outlook.

(j) Aggregate Commitments. The Aggregate Commitments of all Lenders on the
Amendment Effective Date shall have been at least $300,000,000.

(k) Notes. A Note executed by the Borrower in favor of each Lender requesting a
Note.

(l) Other. Such other documents as the Administrative Agent may reasonably
request.

SECTION 9.2 Conditions to All Borrowings. The obligation of the Lenders to make
all Credit Extensions shall be subject to the prior or concurrent satisfaction
(in form and substance satisfactory to the Administrative Agent) of each of the
conditions precedent set forth below:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Credit Extensions and no
Default or Event of Default shall have occurred and be continuing under the Loan
Documents or will result from the making of the Credit Extensions.

(b) Warranties and Representations. (i) All warranties and representations
contained in this Agreement (other than Section 5.4 except in the case of the
initial Borrowing) shall be true and correct in all material respects as of the
date of any Loan, with the same effect as though made on the date of and
concurrently with the making of such Loan (except where such representation
speaks as of a specified date) and (ii) all covenants contained herein and in
such documents to be performed by each of the parties thereto (other than the
Administrative Agent or the Lenders) prior to the date of any Loan shall have
been performed.

(c) Litigation. (i) No litigation (including derivative actions), arbitration,
governmental investigation or proceeding or inquiry shall be, on the date of any
Loan, pending, or to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or to obtain material relief as a
result of, the transactions contemplated hereunder or, in the reasonable opinion
of the Required Lenders, could be reasonably expected to be materially adverse
to any of the parties to this Agreement and which is not Ordinary Course
Litigation, and (ii) in the reasonable opinion of the Required Lenders, no
material adverse development shall have occurred in any litigation (including
derivative actions), arbitration, government investigation or proceeding or
inquiry disclosed in Schedule 5.4 which is likely to have a Material Adverse
Effect.

(d) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Amendment Effective Date or the date of any Loan shall have been
paid to the Administrative Agent, where applicable, for the benefit of the
Lenders.

 

70



--------------------------------------------------------------------------------

(e) Notice of Borrowing. The Administrative Agent shall have received a Loan
Notice in form and substance acceptable to the Administrative Agent.

(f) Restricted Period. If such Credit Extension is being requested during a
Restricted Period, RenaissanceRe shall have a Financial Strength Rating of “A-”
or higher and if such Financial Strength Rating is “A-”, it shall not have a
negative outlook.

ARTICLE X.

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and the LC Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the LC Issuers, and the Borrower shall not
have any rights as a third party beneficiary of any of such provisions.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information

 

71



--------------------------------------------------------------------------------

relating to any of the Borrower or any of their respective Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or a LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IX or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative

 

72



--------------------------------------------------------------------------------

Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

SECTION 10.6 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the LC Issuers and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the LC Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each LC
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer, (b) the retiring LC Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring LC Issuer to effectively assume the obligations of
the retiring LC Issuer with respect to such Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each LC Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and

 

73



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender and each LC Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or a LC Issuer hereunder.

SECTION 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the LC Issuers and the Administrative Agent
under Sections 2.6, 3.8 and 11.4) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.6
and 11.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any LC Issuer in any such proceeding.

SECTION 10.10 Syndication Agent; Other Titles. The Lenders identified on the
facing page or signature pages of this Agreement as “syndication agent” or
“documentation agent” shall

 

74



--------------------------------------------------------------------------------

not have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, no Lender so identified as a “syndication agent” or
“documentation agent” shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE XI.

MISCELLANEOUS

SECTION 11.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by the Administrative Agent at
the written request of the Required Lenders) and the Borrower and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall:

(a) waive any conditions set forth in Section 9.1(a) without the written consent
of each Lender;

(b) increase or extend the Commitment of any Lender or reinstate any Commitment
terminated pursuant to Section 8.2 without the consent of such Lender or extend
the expiry date of any Letter of Credit to a date after the LC Expiration Date
without the written consent of each Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, Unreimbursed Amount, LC Borrowing, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.1) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 2.10 or Section 8.3 in a manner which would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and, provided further, that (i) no amendment, waiver or consent
shall, unless in writing and signed by the applicable LC Issuer in addition to
the Lenders required above, affect the rights or duties of such LC Issuer under
this

 

75



--------------------------------------------------------------------------------

Agreement or any Letter of Credit Application or other document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iii) the Agent Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

SECTION 11.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent or a LC Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.2; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any LC Issuer pursuant to Article
III if such Lender or such LC Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

 

76



--------------------------------------------------------------------------------

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any LC Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any LC Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
each LC Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the LC Issuers. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.

 

77



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuers and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each LC Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses or liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted solely from the gross negligence or willful misconduct
of such Person. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

SECTION 11.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the LC Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any LC
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as LC Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.8
(subject to the terms of Section 2.10), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.2 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.10, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

SECTION 11.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates

 

78



--------------------------------------------------------------------------------

(including the reasonable documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent, the Arrangers and their
respective Affiliates (including the allocated costs of internal counsel)), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, due diligence, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable documented expenses incurred by a LC Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable documented expenses incurred by
the Administrative Agent, any Arranger, any Lender or any LC Issuer (including
the reasonable documented fees, charges and disbursements of any counsel for the
Administrative Agent or Affiliate thereof, any Lender, any Arranger or any LC
Issuer (including the allocated costs of internal counsel)), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each LC Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee (including the allocated costs of internal counsel for such
Indemnitee) and settlement costs incurred by such Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 4.1), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an applicable LC Issuer to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

79



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any LC Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such LC Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any LC Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or LC Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.9(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the LC Issuers, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 11.5 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any LC Issuer or any
Lender, or the Administrative Agent, any LC Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable

 

80



--------------------------------------------------------------------------------

share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders and the LC
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 11.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

81



--------------------------------------------------------------------------------

provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the applicable LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) of which such LC Issuer is the
issuer.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

 

82



--------------------------------------------------------------------------------

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.1, 4.4, 4.5, and 11.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.4 and 4.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 11.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.10 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.1 or 4.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the

 

83



--------------------------------------------------------------------------------

participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 4.1 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 4.1(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as LC Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Lenders, resign as a LC Issuer. In the
event of any such resignation as a LC Issuer, the Borrower shall be entitled to
appoint from among the Lenders and the remaining LC Issuers a successor LC
Issuer for such LC Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as a LC Issuer. If Bank of America resigns as a LC Issuer, it shall
retain all the rights, powers, privileges and duties of a LC Issuer hereunder
with respect to all Letters of Credit outstanding and issued by it as of the
effective date of its resignation as a LC Issuer and all LC Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 3.2). Upon the appointment of a successor LC Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring LC Issuer, and (b) the successor LC Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession and issued by the retiring LC Issuer
or make other arrangements satisfactory to the retiring LC Issuer to effectively
assume the obligations of the retiring LC Issuer with respect to such Letters of
Credit.

SECTION 11.7 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or

 

84



--------------------------------------------------------------------------------

any Eligible Assignee invited to be a Lender pursuant to Section 2.11(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any LC Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any LC Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the LC Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

SECTION 11.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such LC Issuer, irrespective of whether or not such Lender or such LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such LC Issuer or their
respective Affiliates may have. Each Lender and each LC Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 11.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in

 

85



--------------------------------------------------------------------------------

an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 9.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

SECTION 11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11.13 Replacement of Lenders. If (i) any Lender requests compensation
under Section 4.4, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.1, (iii) a single Lender does not consent to an amendment or waiver
which, pursuant to Section 11.1, requires the consent of all Lenders, or
(iv) any Lender is an Impacted Lender, then the Borrower may, at

 

86



--------------------------------------------------------------------------------

its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.6), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LC ISSUER MAY OTHERWISE

 

87



--------------------------------------------------------------------------------

HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING IN THIS
AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting

 

88



--------------------------------------------------------------------------------

as an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 11.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

SECTION 11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into Law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

SECTION 11.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If

 

89



--------------------------------------------------------------------------------

the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or any Lender from the Borrower in
the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 11.20 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

 

90



--------------------------------------------------------------------------------

RENAISSANCERE HOLDINGS LTD.

 

By: /s/ Fred R. Donner

Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Lender

 

By: /s/ Debra Basler

Title: Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF N.T. BUTTERFIELD & SON LIMITED

 

By: /s/ Alan Day

Title: Vice President

 

By: /s/ Curtis Ballantyne

Title: Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Co-Documentation Agent and Lender

 

By: /s/ Michael Pensari

Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Documentation Agent and Lender

 

By: /s/ Carl Boulton

Title: Head of Insurance



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and Lender

 

By: /s/ Maureen P. Maroney

Title: Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

 

By: /s/ Irja R. Otsa                                    

Title: Associate Director

 

By: /s/ Mary E. Evans                                

Title: Associate Director



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and Lender

 

By: /s/ William R. Goley

Title: Director